As filed with the Securities and Exchange Commission on December 12, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST DEFIANCE FINANCIAL CORP. (Exact name of registrant as specified in its charter) OHIO 6035 34-1803915 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 601 Clinton Street Defiance, Ohio43512 (419) 782-5015 (Address, including ZIP Code, and telephone number, including area code, of registrant’s principal executive offices) William J. Small Chairman, President and Chief Executive Officer First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512 (419) 782-5015 (Address, including ZIP Code, and telephone number, including area code, of agent for service) Copies to: Terri R. Abare, Esq. Vorys, Sater, Seymour and Pease LLP 221 E. Fourth Street Suite 2000, Atrium Two Cincinnati, Ohio45202 (513) 723-4000 Kimberly A. Baber, Esq. Varnum, Riddering, Schmidt & Howlett LLP Bridgewater Place 333 Bridge Street, N.W. Grand Rapids, Michigan49501 (616) 336-6000 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after this Registration Statement has become effective and all other conditions to the consummation of the transactions have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.□ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.□ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.□ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit Proposed maximum aggregate offering price (2) Amount of registration fee Common shares, $0.01 par value per share 1,031,381 shares N/A $21,848,506 $670.75 (1) Based upon the maximum number of shares of common stock that the Registrant may be required to issue in the transaction, calculated as the product of (i)725,864 (the aggregate number of shares of Pavilion Bancorp, Inc. common stock estimated to be outstanding when the transaction is consummated) and (ii) an exchange ratio of 1.4209 shares of the Registrant’s common stock for each share of Pavilion Bancorp, Inc. common stock. (2) Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act of 1933 and computed pursuant to Rule 457(f)(1) thereunder on the basis of the market value of Pavilion Bancorp’s common stock to be exchanged in the transaction, computed, in accordance with Rule 457(f), as the product of (i) $67.60 (the average of the bid and asked price on December5, 2007) and (ii) 725,864, the aggregate number of shares of Pavilion Bancorp common stock estimated to be outstanding when the transaction is consummated, less $27,219,900, the amount of cash estimated to be paid by the Registrant to shareholders of Pavilion Bancorp. The Registrant hereby amends this Registration Statement on such date(s) as may be necessary to delay its effective date until the Registrant files a further amendment specifically stating that this Registration Statement will thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement becomes effective on such date as the Commission, acting pursuant to Section 8(a) of the Securities Act of 1933, may determine. PAVILION BANCORP, INC. 135 East Maumee Street Adrian, Michigan49221 (517) 265-5144 Notice of Special Meeting of Shareholders To Be Held on February , 2008 A special meeting of the shareholders of Pavilion Bancorp, Inc. (“Pavilion”) will be held on February , 2008 at 7:00 p.m., Eastern Time, at Dominican Hall, Siena Heights University, 1247 East Siena Heights Drive in Adrian, Michigan.The special meeting will be held for the purpose of considering and voting upon the following matters: 1. To approve the Agreement and Plan of Merger, dated as of October 2, 2007, by and between First Defiance Financial Corp. (“First Defiance”) and Pavilion, which provides for the merger of Pavilion into First Defiance and the exchange of each outstanding share of Pavilion common stock into the right to receive (a) 1.4209 shares of First Defiance common stock, and (b) a cash amount equal to $37.50. 2. To transact such other business that may properly come before the special meeting, including, if necessary, the adjournment of the special meeting to allow for additional solicitation of shareholder votes to obtain the required vote to approve the merger agreement. The Pavilion board of directors has established , 2008, as the record date.Only record holders of shares of Pavilion common stock as of the close of business on that date will be entitled to receive notice of and vote at the special meeting. A prospectus/proxy statement and proxy card for the special meeting are enclosed. Your vote is important.Even if you plan to attend the special meeting, please complete, sign and return the proxy card in the enclosed postage-paid envelope as soon as possible. The Pavilion board of directors recommends that you vote FOR the approval of the Agreement and Plan of Merger. By Order of the Board of Directors, January , 2008 Eileen Loveland, Secretary PROSPECTUS PROXY STATEMENT FIRST DEFIANCE FINANCIAL CORP. PAVILION BANCORP, INC. For the issuance of up to 1,031,381 shares of common stock For the Special Meeting of Shareholders The boards of directors of First Defiance Financial Corp. (“First Defiance”) and Pavilion Bancorp, Inc. (“Pavilion”) have agreed to a merger of Pavilion into First Defiance.If we complete the merger, each Pavilion shareholder will receive in exchange for each Pavilion share owned, (a) 1.4209 shares of First Defiance common stock and (b) a cash amount equal to $37.50. We cannot complete the merger unless the holders of at least shares of Pavilion common stock, which is a majority of the issued and outstanding shares of Pavilion common stock on the record date, , 2008, approve the merger agreement.The Pavilion board of directors has scheduled a special meeting for Pavilion shareholders to vote on the merger agreement.Whether or not you plan to attend Pavilion’s special meeting, please take the time to vote by completing and returning the enclosed proxy card.If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” the approval of the merger agreement.If you do not return your proxy card, or if you do not instruct your broker how to vote any shares held by you in “street name”, the effect will be a vote against the merger agreement.The date, time and place of the special meeting are as follows: February , 2008 7:00 p.m. Dominican Hall, Siena Heights University 1247 East Siena Heights Drive Adrian, Michigan Shares of First Defiance common stock are listed on The NASDAQ Global Select Market under the symbol “FDEF.”On October 1, 2007, the trading day immediately preceding the public announcement of the merger, and January, 2008, the last practicable trading date before we printed this prospectus/proxy statement, the closing prices for First Defiance common stock were $25.83 and $ per share, respectively. This document contains a more complete description of the shareholders’ meeting and the terms of the merger.We urge you to review this entire document, including the section titled “Risk Factors” beginning on page , carefully.You may also obtain information about First Defiance and Pavilion from documents that each has filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this prospectus/proxy statement or determined if this prospectus/proxy statement is accurate or adequate.Any representation to the contrary is a criminal offense.The securities we are offering through this document are not savings or deposit accounts or other obligations of any bank or non-bank subsidiary of either of our companies, and they are not insured by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund, or any other governmental agency. This prospectus/proxy statement is dated January, 2008, and is first being mailed to Pavilion shareholders on or about January, 2008. TABLE OF CONTENTS Summary 1 Risk factors 1 Forward looking statements 3 Market price and dividend information 4 Selected financial information of First Defiance 5 Selected financial information of Pavilion 7 Comparative per share data 8 Pro forma unaudited consolidated financial information 9 The special meeting of Pavilion shareholders 18 Purpose, time and place 18 Shares outstanding and entitled to vote; record date 18 Votes required 18 Voting, solicitation and revocation of proxies 18 Dissenters’ rights 19 Parties to the merger agreement 19 Description of the merger 19 Background and reasons for the merger 20 First Defiance 20 Pavilion 21 Opinion of Pavilion’s financial advisor 23 Merger consideration 31 Representations and warranties 32 Covenants 32 Conduct of business pending the merger 33 Conditions 34 Termination and amendment 35 Effective time 36 Exchange of Pavilion stock certificates 36 Employee matters 37 Interests of directors and officers 37 Resale of First Defiance common stock 38 Material federal income tax consequences 38 Accounting treatment 40 Regulatory approval required 41 Comparison of rights of First Defiance shareholders and Pavilion shareholders 41 Authorized stock 41 Director nominations 41 Anti-takeover provisions 41 Anti-takeover statutes 43 Legal matters 45 Experts 45 Where you can find more information 45 Table of Contents Annex A Agreement and Plan of Merger dated October 2, 2007, by and between First Defiance Financial Corp. and Pavilion Bancorp, Inc. Annex B Opinion of Donnelly, Penman & Partners, dated as of , 2008. Additional Information This document incorporates important business and financial information about First Defiance from documents that First Defiance has filed with the Securities and Exchange Commission but have not included in or delivered with this document.If you write or call First Defiance, we will send you these documents, excluding exhibits, without charge.You can contact First Defiance at: First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512-3272 Attention:John C. Wahl (419) 782-5015 If you would like to request documents, please be sure we receive your request by , 2008.See “Where you can find more information” on page for more information about the documents referred to in this prospectus/proxy statement. You should rely only on the information contained or incorporated by reference in this prospectus/proxy statement.We have not authorized anyone to provide you with information that is different.You should assume that the information contained or incorporated by reference in this prospectus/proxy statement is accurate only as of the date of this prospectus/proxy statement or the date of the document incorporated by reference, as applicable.We are not making an offer of these securities in any jurisdiction where the offer is not permitted. Table of Contents SUMMARY This summary highlights selected information from this prospectus/proxy statement.It does not contain all of the information that may be important to you.To fully understand the merger, you should read this entire document carefully and the other documents to which we refer. The parties (page ) First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512-3272 (419) 782-5015 First Defiance is a unitary thrift holding company organized under Ohio law with assets of $1.58 billion and stockholders’ equity of $164.8 million at September 30, 2007.Through its wholly-owned subsidiaries, First Federal Bank of the Midwest (“First Federal”) and First Insurance & Investments, First Defiance focuses on traditional banking and the sale of property and casualty, life and group health insurance products. First Federal is a federally chartered savings bank, conducting operations through its main office in Defiance, Ohio and 27 branch offices in several counties in northwest Ohio and northeast Indiana.First Federal is primarily engaged in community banking.It attracts deposits from the general public through its offices and uses those and other available sources of funds to originate residential real estate loans, non-residential real estate loans, commercial loans, home improvement and home equity loans, and consumer loans. Pavilion Bancorp, Inc. 135 East Maumee Street Adrian, Michigan 49221 (517) 265-5144 Pavilion is a bank holding company organized under Michigan law with assets of $278.6 million and stockholders’ equity of $29.4 million at September 30, 2007.Through its wholly-owned subsidiary, Bank of Lenawee, Pavilion operates a single line of business.Bank of Lenawee is a full service bank chartered under Michigan laws and offers a broad range of loan and deposit products to business and individual customers. The merger (page ) The merger agreement provides for the merger of Pavilion into First Defiance and the subsequent merger of the Bank of Lenawee into First Federal.The mergers cannot be completed unless at least shares of Pavilion common stock, which is a majority of the issued and outstanding Pavilion common stock on , 2008, approve the merger.The merger agreement is attached to this document as Annex A and is incorporated in this prospectus/proxy statement by reference.We encourage you to read the merger agreement carefully, as it is the legal document that governs the merger. What you will receive in the merger (page ) If the merger is completed, each Pavilion shareholder will receive in exchange for each Pavilion common share owned as of the effective date of the merger: · 1.4209 shares of First Defiance common stock; and · a cash amount equal to $37.50. The merger agreement permits First Defiance to increase the number of shares to be received in exchange for each share of Pavilion common stock if necessary to (i) preserve the status of the merger as a tax-free S-1 Table of Contents reorganization or (ii) prevent Pavilion from terminating the merger agreement if the average closing price per share for First Defiance common stock is less than $22.08 and First Defiance common stock underperforms the common stock of an established peer group of companies by more than 17.5%. Special meeting of Pavilion shareholders (page ) The Pavilion special meeting of shareholders will take place at Dominican Hall, Siena Heights University, 1247 East Siena Heights Drive in Adrian, Michigan on February , 2008 at 7:00 p.m.If you owned shares of Pavilion common stock on January, 2008, you are entitled to vote at the special meeting.The holders of at least shares of Pavilion common stock, which is a majority of the issued and outstanding Pavilion common stock as of the record date, must vote to approve the merger agreement. As of the record date, directors and executive officers of Pavilion and their affiliates collectively owned approximately % of the outstanding Pavilion common stock.All of the directors and two non-director executive officers of Pavilion entered into voting agreements with First Defiance pursuant to which they agreed to vote all of their shares of Pavilion common stock in favor of the approval of the merger agreement. Background and reasons for the merger (page ) The Pavilion board of directors believes that the terms of the merger agreement are fair and in the best interests of Pavilion and its shareholders.In reaching this decision, the board of directors considered several factors, including the opinion of its financial advisor.The Pavilion board unanimously recommends that you vote FOR the approval of the merger agreement. Opinion of financial advisor (page ) In deciding to approve the merger, the Pavilion board of directors considered the opinion of its financial advisor, Donnelly, Penman & Partners, dated October 2, 2007, that the per share merger consideration was fair to Pavilion shareholders from a financial point of view.The updated opinion is attached as Annex B to this prospectus/proxy statement.We encourage you to read the opinion. Recommendation to shareholders (page ) The Pavilion board of directors believes that the merger is in the best interests of Pavilion and its shareholders and unanimously recommends that you vote “FOR” the proposal to approve the merger agreement. How to cast your vote (page ) Please mail your signed proxy card in the enclosed return envelope as soon as possible so that your shares of Pavilion common stock may be represented at the Pavilion special meeting.If you properly sign and return a proxy card but do not include instructions on how to vote your shares, they will be voted FOR approval of the merger agreement. If your shares are held by your broker or other nominee in street name, your broker does not have authority to vote your shares unless you provide your broker instructions on how you want to vote.Your broker should send you a form to give such instructions or you may request such a form from your broker. If you do not provide your broker with voting instructions, your shares will not be voted at the special meeting.Failure to vote Pavilion shares will have the same effect as voting against approval of the merger agreement. S-2 Table of Contents Regulatory approval required(page ) The merger must be approved by the Office of Thrift Supervision (“OTS”).First Defiance has submitted an application to the OTS seeking approval of the merger and is not aware of any reason why the OTS would not grant such approval. Material federal income tax consequences of the merger (page ) We intend that the merger will be treated as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).The obligation of First Defiance and Pavilion to complete the merger is conditioned upon First Defiance and Pavilion receiving an opinion of First Defiance’s counsel, Vorys, Sater, Seymour and Pease LLP, dated as of the closing date of the merger and substantially to the effect that the federal income tax consequences of the merger will be as described in “Description of the Merger—Material federal income tax consequences” below. Determining the actual tax consequences of the merger to Pavilion shareholders can be complicated.Each Pavilion shareholder should consult his, her or its own tax advisor to determine the tax consequences of the merger that are particular to the shareholder. Interests of directors and officers (page ) Some of Pavilion’s directors and officers may have interests in the merger that are different from, or in addition to, the interests of Pavilion shareholders generally.These include: •payments that certain officers will receive under existing employment agreements; •the acceleration of stock options and vesting under certain benefit plans; • provisions in the merger agreement relating to indemnification of directors and officers and insurance for directors and officers of Pavilion for events occurring before the merger; •the appointment of one Pavilion director to the First Defiance board of directors; and • the appointment of up to six Pavilion directors who do not become employees or directors of First Defiance or First Federal to an advisory board of First Federal. Pavilion’s board of directors was aware of these interests and took them into account in approving the merger.See “Description of the Merger—Interests of directors and officers” on page . Termination and amendment of the merger agreement (page ) First Defiance and Pavilion may agree to terminate the merger agreement and abandon the merger at any time before the effective time of the merger: · by the mutual written consent of First Defiance and Pavilion; · by either First Defiance or Pavilion if the merger is not completed on or before June 30, 2008; · by either First Defiance or Pavilion if any event occurs which would prevent the satisfaction of certain conditions described in the merger agreement; · by either First Defiance or Pavilion if Pavilion executes a definitive agreement with any person or entity other than First Defiance providing for the acquisition of all, or a material amount, of the assets or shares of Pavilion common stock, including by merger, consolidation or business combination; S-3 Table of Contents · by Pavilion if First Defiance does not increase the number of shares of First Defiance common stock to be exchanged for the shares of Pavilion common stock if necessary to preserve the status of the merger as a tax-free reorganization; · by Pavilion if the failure to terminate the merger agreement could be expected to constitute a breach of the Pavilion board of directors’ fiduciary duties; or · by First Defiance if the cost to perform any environmental remediation activities of Pavilion real properties, if required, is expected to exceed $750,000 in the aggregate. Pavilion may also terminate the merger agreement if both of the following occur: (1) the average closing price per share of First Defiance common stock for the 20 trading days ending 10 calendar days before the closing is less than $22.08 and (2) the share price of First Defiance common stock underperforms the share prices of an established index of peer companies between October 2, 2007, and the date that is 10 calendar days prior to the closing by more than 17.5%, unless First Defiance agrees to increase the exchange ratio pursuant to a formula described in the merger agreement. If Pavilion enters into or closes an acquisition transaction with a company other than First Defiance within 12 months after the merger agreement is terminated, Pavilion must pay First Defiance a termination fee of $2,000,000. We may amend the merger agreement in writing at any time before or after the Pavilion shareholders approve the merger agreement.If the Pavilion shareholders have already approved the merger agreement, however, we will not amend it without shareholder approval if the amendment would have a material adverse effect on the Pavilion shareholders. Comparative stock prices (page ) The following table sets forth the closing sales prices per share of First Defiance and Pavilion common stock on the last full trading day prior to the announcement of the merger and on the last practicable trading day prior to printing this prospectus/proxy statement.The table also presents the equivalent price per share of Pavilion, giving effect to the merger as of such dates. First Defiance Pavilion Pavilion equivalent per share price October 1, 2007 $25.83 $47.00 $74.20 January , 2008 $ $ $ S-4 Table of Contents RISK FACTORS In deciding how to vote on the merger agreement, you should consider carefully all of the information contained in this document, especially the following factors. Fluctuation in the market price of First Defiance stock will affect the value of the consideration you receive. On January, 2008, the last trading date before we printed this prospectus/proxy statement, First Defiance stock closed at $ per share.If First Defiance’s stock price were to remain at $ per share until the closing, 1.4209 shares of First Defiance common stock, with a value of approximately $, and a cash payment of $37.50 would be issued in exchange for each share of Pavilion common stock to be exchanged. On the day the merger closes, the market price of a share of First Defiance stock may be higher or lower than the market price on the date the merger agreement was signed, on the date this document was mailed to you, or on the date of the special meeting of Pavilion shareholders.Therefore, you cannot be assured of receiving any specific market value of First Defiance stock. You will not receive your merger consideration until several weeks after the closing of the merger.During this time, the market price of First Defiance stock may fall.You will not be able to sell your First Defiance stock to avoid losses resulting from any decline in the trading prices of First Defiance stock during this period. First Defiance may fail to realize the anticipated benefits of the merger. First Defiance and Pavilion may not be able to integrate their operations without encountering difficulties, including the loss of key employees and customers, the disruption of ongoing business or possible inconsistencies in standards, controls, procedures and policies.Future results of the combined company may be materially different from those shown in the pro forma financial statements, which only show a combination of the historic results of First Defiance and Pavilion.Merger-related charges may be higher or lower than estimated, depending on how costly and difficult it is to integrate the two companies.Additionally, in determining that the merger is in the best interests of First Defiance and Pavilion, the First Defiance and the Pavilion boards of directors considered enhanced earnings opportunities.There can be no assurance, however, that any enhanced earnings will result from the merger. Certain of Pavilion’s officers and directors have interests that are different from, or in addition to, interests of Pavilion’s shareholders generally. Some of the directors and officers of Pavilion have interests in the merger that are different from, or in addition to, the interests of Pavilion shareholders generally.These include: payments that certain officers will receive under existing employment agreements; the acceleration of stock options; the acceleration of vesting under certain benefit plans; provisions in the merger agreement relating to indemnification of directors and officers and insurance for directors and officers of Pavilion for events occurring before the merger; the appointment of one director of Pavilion to the board of directors of First Defiance; and the formation of an advisory board comprised of certain other directors of Pavilion.For a more detailed discussion of these interests, see “Description of the Merger— Interests of Certain Persons in the Merger” beginning on page . If the average closing price of First Defiance common shares for the 20 trading days ending 10 calendar days prior to closing is less than $22.08, First Defiance shares underperform the stocks of an established peer group of companiesby more than 17.5%, and First Defiance does not elect to increase the consideration paid to Pavilion shareholders pursuant to a formula set forth in the merger agreement, Pavilion has the right to terminate the merger agreement. The merger agreement provides that if (1)the average closing price of First Defiance common shares for the 20 trading days ending 10 calendar days before the closing is less than $22.08, and (2)First Defiance common shares underperform an index of 16 peer companies by more than 17.5% as measured by dividing the weighted average closing prices of the peer companies on October 2, 2007 against the weighted average of the closing prices 1 Table of Contents for the 20 trading days ending 10 calendar days before the closing, then Pavilion will be entitled to terminate the merger agreement unless First Defiance agrees to increase the consideration paid to Pavilion shareholders pursuant to a formula set forth in the merger agreement.As a result, even if the merger is approved by Pavilion shareholders, the merger may ultimately not be completed. Changes in interest rates could reduce First Defiance’s income. First Defiance’s net income depends to a great extent on the difference between the interest rates earned on interest-earning assets, such as loans and investment securities, and the interest rates paid on interest-bearing liabilities, such as deposits and borrowings.These rates are highly sensitive to many factors that are beyond First Defiance’s control, including general economic conditions and the policies of various governmental and regulatory agencies.Changes in interest rates influence the volume of loan originations, the generation of deposits, the yield on loans and investment securities and the cost of deposits and borrowings.Fluctuations in these areas may adversely affect First Defiance. Changing economic conditions and the geographic concentration of our markets may unfavorably impact First Defiance’s financial condition and results of operations. The operations of First Defiance and Pavilion are concentrated in northwestern Ohio and southeastern Michigan, and their operating results largely depend upon economic conditions in these market areas.A deterioration in economic conditions in one or more of these markets could result in one or more of the following: • an increase in loan delinquencies; • an increase in problem assets and foreclosures; • a decrease in demand for our products and services;and • a decrease in the value of collateral for loans, especially real estate, in turn reducing customers’ borrowing power, and the value of assets associated with problem loans. 2 Table of Contents FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements.Forward-looking statements include the information concerning future results of operations, cost savings and synergies of First Defiance and Pavilion after the merger and those statements proceeded by, followed by or that otherwise include the terms “should,” “believe,” “expect,” “anticipate,” “intend,” “may,” “will,” “continue,” “estimate” and other expressions that indicate future events and trends.Although First Defiance and Pavilion believe, in making such statements, that their expectations are based on reasonable assumptions, these statements may be influenced by risks and uncertainties which could cause actual results and trends to be substantially different from historical results or those anticipated, depending on a variety of factors.These risks and uncertainties include, without limitation: · expected cost savings from the merger may not be fully realized or realized within the expected time frame; · revenues following the merger may be lower than expected or deposit withdrawals, operating costs or customer loss and business disruption following the merger may be greater than expected; · competition among depository and other financial services companies may increase significantly; · costs or difficulties related to the integration of First Defiance and Pavilion may be greater than expected; · general economic or business conditions, such as interest rates, may be less favorable than expected; · adverse changes may occur in the securities market; and · legislation or changes in regulatory requirements may adversely affect the businesses in which First Defiance is engaged. You should understand that these factors, in addition to those discussed elsewhere in this document and in documents that have been incorporated by reference, could affect the future results of First Defiance and Pavilion, and could cause those results to be substantially different from those expressed in any forward-looking statements.First Defiance and Pavilion do not undertake any obligation to update any forward-looking statement to reflect events or circumstances arising after the date of this document. 3 Table of Contents MARKET PRICE AND DIVIDEND INFORMATION First Defiance common stock is listed on the NASDAQ Global Select Market under the symbol “FDEF”.Pavilion common stock is listed on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “PVLN.OB”.The following table lists the high and low prices per share for First Defiance common stock and Pavilion common stock and the cash dividends declared by each company for the periods indicated. First Defiance common stock Pavilion common stock High Low Dividends High Low Dividends Quarter ended: September 30, 2007 $ 29.64 $ 23.99 $ 0.25 $ 47.00 $ 43.15 $ 0.26 June 30, 2007 30.00 26.71 0.25 48.00 45.00 0.26 March 31, 2007 30.25 27.25 0.25 47.00 43.20 0.25 December 31, 2006 30.70 26.87 0.25 47.00 43.25 0.35 September 30, 2006 28.69 25.18 0.24 48.00 45.50 0.24 June 30, 2006 30.29 25.09 0.24 46.50 44.75 0.24 March 31, 2006 28.88 25.39 0.24 49.00 43.50 0.24 December 31, 2005 30.06 25.56 0.24 50.25 46.15 0.24 September 30, 2005 31.44 26.21 0.22 55.00 50.00 0.24 June 30, 2005 30.46 25.29 0.22 67.00 53.00 0.24 March 31, 2005 29.90 26.00 0.22 59.80 54.00 0.24 You should obtain current market quotations for shares of First Defiance common stock, as the market price of the First Defiance common stock will fluctuate between the date of this document and the date on which the merger is completed, and thereafter. You can get these quotations from a newspaper, on the Internet, or by calling your broker. Following the merger, the declaration of dividends will be at the discretion of First Defiance’s board of directors and will be determined after consideration of various factors, including earnings, cash requirements, the financial condition of First Defiance, applicable state law and government regulations and other factors deemed relevant by First Defiance’s board of directors. On October 1, 2007, the trading day immediately preceding the public announcement of the merger, and on , 2008, the last practicable trading day before the printing of this document, the closing prices per share of First Defiance common stock as reported on NASDAQ were $25.83 and $, respectively, and the closing prices per share of Pavilion common stock as reported on the OTCBB were $47.00 and $ per share, respectively. 4 Table of Contents SELECTED FINANCIAL INFORMATION OF FIRST DEFIANCE The tables below contain information regarding the financial condition and earnings of First Defiance for the five years ended December 31, 2006, and the nine months ended September 30, 2006 and 2007.This information is based on information contained in First Defiance’s quarterly report on Form 10-Q and annual reports on Form 10-K filed with the Securities and Exchange Commission.This information is only a summary.You should read it in conjunction with the historical financial statements (and related notes) contained or incorporated by reference in First Defiance’s annual reports on Form 10-K and quarterly reports on Form 10-Q and other information filed by First Defiance with the Securities and Exchange Commission.See “Where you can find more information” on page below. First Defiance consolidated statement of financial data: At September 30 At December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands) Total assets $ 1,579,946 $ 1,524,679 $ 1,527,879 $ 1,461,082 $ 1,126,667 $ 1,040,599 $ 884,245 Loans held-to maturity, net 1,251,445 1,222,414 1,226,310 1,164,481 878,912 735,255 561,041 Loans held-for-sale 7,426 3,669 3,426 5,282 2,295 5,872 15,336 Allowance for loan losses 13,427 14,298 13,579 13,673 9,956 8,844 7,496 Non-performing assets 11,915 10,044 9,675 5,356 1,990 2,949 2,731 Securities available-for-sale 111,236 118,429 110,682 113,079 137,003 168,259 209,604 Securities held-to maturity 1,236 1,588 1,441 1,775 2,255 2,776 3,921 Mortgage servicing rights 5,917 5,430 5,529 5,063 3,598 3,431 2,090 Deposits and borrowers’ escrow balances 1,208,594 1,130,919 1,139,112 1,070,106 797,979 729,227 599,889 FHLB advances 128,461 176,442 162,228 180,960 178,213 164,522 149,096 Stockholders’ equity 164,706 158,155 159,825 151,216 126,874 124,269 120,110 5 Table of Contents First Defiance consolidated operating results: Nine months ended September 30, Year ended December31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands, except per share data) Interest income from continuing operations $ 73,553 $ 68,755 $ 93,065 $ 76,174 $ 54,731 $ 50,629 $ 46,908 Interest expense from continuing operations 37,420 31,978 44,043 28,892 20,381 20,855 22,044 Net interest income from continuing operations 36,133 36,777 49,022 47,282 34,350 29,774 24,864 Provision for loan losses 1,704 1,438 1,756 1,442 1,548 1,719 1,451 Non-interest income 16,862 14,702 19,624 15,925 13,996 16,843 10,401 Settlement of contingent liability - 1,927 - - Acquisition related charges - - - 3,476 - - - Other non-interest expense 35,950 32,629 43,839 40,466 29,273 27,126 24,408 Income before income taxes 15,341 17,412 23,051 17,823 15,598 17,772 9,406 Income taxes 4,995 5,785 7,451 5,853 4,802 5,690 2,986 Income from continuing operations 10,346 11,627 15,600 11,970 10,796 12,082 6,420 Discontinued operations, net of tax - 8,853 Cumulative effect of change in method of accounting for goodwill - (194 ) Net income 10,346 11,627 15,600 11,970 10,796 12,082 15,079 Basic earnings per share from continuing operations 1.46 1.66 2.22 1.75 1.77 2.00 1.01 Basic earnings per share 1.46 1.66 2.22 1.75 1.77 2.00 2.37 Diluted earnings per share from continuing operations 1.44 1.62 2.18 1.69 1.69 1.91 0.97 Diluted earnings per share 1.44 1.62 2.18 1.69 1.69 1.91 2.28 At or for the nine months ended September 30* Year ended December31, Other data: 2007 2006 2006 2005 2004 2003 2002 Return on average assets 0.90 % 1.04 % 1.04 % 0.88 % 1.01 % 1.24 % 0.77 % Return on average equity 8.46 % 10.08 % 10.03 % 8.26 % 8.57 % 9.97 % 5.39 % Interest rate spread 3.18 % 3.40 % 3.37 % 3.63 % 3.37 % 3.13 % 2.92 % Net interest margin 3.56 % 3.71 % 3.68 % 3.87 % 3.60 % 3.42 % 3.38 % Ratio of operating expense to average total assets 3.14 % 2.93 % 2.93 % 3.22 % 2.98 % 2.91 % 3.16 % * Performance ratios are annualized. 6 Table of Contents SELECTED FINANCIAL INFORMATION OF PAVILION The tables below contain information regarding the financial condition and earnings of Pavilion for the five years ended December 31, 2006, and the nine months ended September 30, 2006 and 2007.This information is based on information contained in Pavilion’s quarterly report on Form 10-Q and annual reports on Form 10-K filed with the Securities and Exchange Commission.This information is only a summary.You should read it in conjunction with the historical financial statements (and related notes) contained or incorporated by reference in Pavilion’s annual reports on Form 10-K and quarterly reports on Form 10-Q and other information filed by Pavilion with the Securities and Exchange Commission.See “Where you can find more information” on page below. Pavilion consolidated statement of financial condition: At September 30, At December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands) Total assets $ 278,636 $ 298,430 $ 295,023 $ 287,881 $ 259,322 $ 323,382 $ 287,286 Securities available for sale 11,818 24,005 17,828 25,407 27,886 20,436 25,216 Loans receivable 240,667 245,269 246,129 237,598 207,159 209,467 184,837 Allowance for loan losses 3,085 2,759 2,817 2,683 2,495 2,302 2,100 Deposits 228,948 233,319 235,944 210,748 199,992 202,366 189,046 Shareholders’ equity 29,364 27,835 27,936 26,384 31,857 26,524 25,069 Pavilion consolidated statement of operations: At or for nine months ended September 30, Year Ended December 31, 2007 2006 2006 2005 2004 2003 2002 (Unaudited) (In thousands, except per share data) Interest and dividend income $ 14,774 $ 14,018 $ 18,875 $ 16,130 $ 14,885 $ 15,039 $ 16,021 Interest expense 5,654 5,136 7,050 4,449 2,795 3,252 4,777 Net interest income 9,120 8,882 11,825 11,681 12,090 11,787 11,424 Provision for loan losses 458 225 333 342 693 595 667 Net interest income after provision for loan losses 8,662 8,657 11,492 11,339 11,397 11,192 10,757 Noninterest income 2,276 2,272 3,068 3,277 3,566 5,840 5,625 Noninterest expense 8,307 8,285 11,088 12,075 11,809 12,110 11,384 Income from continuing operations beforeincome taxes 2,631 2,644 3,472 2,541 3,154 4,922 4,998 Income taxes from continuing operations 875 766 1,071 603 1,001 1,563 1,590 Income from continuing operations 1,756 1,878 2,401 1,938 2,153 3,359 3,408 Income from discontinued operations, net of tax - 4,979 (124 ) (553 ) Net income 1,756 1,878 2,401 1,938 7,132 3,235 2,855 Basic earnings per share from continuing operations 2.42 2.55 3.27 2.47 2.54 3.92 3.85 Basic earnings per share from discontinued operations - 5.88 (0.14 ) (0.63 ) Basic earnings per share 2.42 2.55 3.27 2.47 8.42 3.78 3.23 Diluted earnings per share from continuing operations 2.41 2.54 3.26 2.45 2.52 3.89 3.83 Diluted earnings per share from discontinued operations - 5.82 (0.14 ) (0.62 ) Diluted earnings per share 2.41 2.54 3.26 2.45 8.34 3.75 3.21 7 Table of Contents Other data: At or for the nine months ended September 30,* Year ended December 31, 2007 2006 2006 2005 2004 2003 2002 Return on average assets from continued operations 0.81 % 0.86 % 0.82 % 0.71 % 2.45 % 1.06 % 1.01 % Return on average equity from continued operations 8.23 % 9.28 % 8.84 % 6.66 % 24.43 % 12.54 % 11.74 % Interest rate spread 3.84 % 3.70 % 3.69 % 4.06 % 4.68 % 4.95 % 4.81 % Net interest margin 4.60 % 4.39 % 4.39 % 4.59 % 5.02 % 5.38 % 5.44 % Ratio of operating expense to average total assets 3.85 % 3.80 % 3.81 % 4.41 % 4.48 % 5.18 % 4.94 % * Performance ratios are annualized. Recent Developments Related to Pavilion On or about December 7, 2007, Pavilion’s wholly-owned bank subsidiary, the Bank of Lenawee, provided notice to customers of its branch located in Waldron, Michigan, of the decision to close the Waldron branch in connection with the merger.The branch is expected to be closed on or about the effective date of the merger. COMPARATIVE PER SHARE DATA The following table shows First Defiance’s and Pavilion’s diluted income, dividends and book value per share of common stock, after giving effect to the merger (which we refer to as “pro forma” information).In presenting the comparative pro forma information for the time periods shown, we assumed that we had been merged on the dates or at the beginning of the periods indicated.See “Pro Forma Unaudited Consolidated Financial Information” beginning on page . The information listed as “per equivalent Pavilion share” was obtained by multiplying the pro forma amounts by 2.8726, which is the ratio of the Pavilion equivalent per share price as of October 1, 2007 divided by the First Defiance closing stock price on that date. The Pavilion equivalent per share price was determined by multiplying the First Defiance closing price of $25.83 times the number of shares of First Defiance stock to be issued in the transaction for each share of Pavilion stock (1.4209) and adding the amount of cash to be received by each Pavilion shareholder ($37.50).We present this information to reflect the fact that Pavilion shareholders will receive shares of First Defiance and cash for each share of Pavilion common stock exchanged in the merger.First Defiance anticipates that the combined company will derive financial benefits from the merger that include reduced operating expenses and the opportunity to earn more revenue.The pro forma information, while helpful in illustrating the financial characteristics of First Defiance following the merger under one set of assumptions, does not reflect these benefits and, accordingly, does not attempt to predict or suggest future results.The pro forma information also does not necessarily reflect what the historical results of First Defiance would have been had our companies been combined during these periods. The information in the following table is based on, and should be read together with, the historical financial information that we have presented in this document. 8 Table of Contents First Defiancehistorical Paviliohistorical Pro forma (1) (2) Per equivalentPavilion share Book value per share: At September 30, 2007 $ 23.21 $ 40.44 $ 23.66 $ 67.97 Cash dividends declared per share: Nine months ended September 30, 2007 $ 0.75 $ 0.77 $ 0.75 $ 2.15 Year ended December 31, 2006 $ 0.97 $ 1.07 $ 0.97 $ 2.79 Diluted net income per share: Nine months ended September 30, 2007 $ 1.44 $ 2.41 $ 1.26 $ 3.62 Year ended December 31, 2006 $ 2.18 $ 3.26 $ 1.92 $ 5.52 (1)Pro forma dividends per share represent First Defiance’s historical dividends per share. (2) The pro forma book value per share of First Defiance is based on the pro forma common shareholders’ equity for First Defiance and Pavilion divided by total pro forma common shares of the combined entities. 9 Table of Contents PRO FORMA UNAUDITED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed combined consolidated balance sheet and statement of income are based on the historical consolidated financial statements of First Defiance and Pavilion, giving effect to the merger to be accounted for under the purchase method of accounting. Under the purchase method of accounting, the tangible and identifiable assets and liabilities of Pavilion will be recorded at estimated fair values at the time the merger is consummated. The excess of the purchase price over the fair value of the net tangible and identifiable intangible assets will be recorded as goodwill. The adjustments necessary to record tangible and identifiable intangible assets and liabilities at fair value will be amortized to income and expense over the estimated remaining lives of the related assets and liabilities. Goodwill will be subject to an annual test for impairment and the amount impaired, if any, will be charged to expense at the time of impairment. The following unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2007 and the unaudited pro forma condensed combined statement of income for the year ended December 31, 2006 and the nine months ended September 30, 2007 have been prepared to reflect First Defiance’s acquisition of Pavilion as if the acquisition had occurred on September 30, 2007 with respect to the balance sheet, as of January 1, 2006 with respect to the statement of income for the year ended December 31, 2006, and as of January 1, 2007 with respect to the statement of income for the nine months ended September 30, 2007, in each case giving effect to the pro forma adjustments described in the accompanying notes. The pro forma adjustments are based on estimates made for the purpose of preparing these pro forma financial statements. The actual adjustments to the accounts of First Defiance will be made based on the underlying historical financial data and fair value of Pavilion’s assets and liabilities at the time of the transaction. First Defiance’s management believes that the estimates used in these pro forma financial statements are reasonable under the circumstances. The pro forma condensed combined consolidated balance sheet and statements of income have been prepared based on the purchase method of accounting assuming 1,031,380 shares of First Defiance common stock will be issued.For a discussion of the number of shares of First Defiance common stock that may be issued in the merger, see “Description of the Merger – Merger consideration”.For a discussion of the purchase method of accounting, see “Description of the Merger – Accounting treatment”. The unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2007 is not necessarily indicative of the combined financial position had the merger been effective at that date. The unaudited pro forma condensed combined consolidated statements of income are not necessarily indicative of the results of operations that would have occurred had the merger been effective at the beginning of the periods indicated, or of the future results of First Defiance.These pro forma financial statements should be read in conjunction with the historical financial statements and the related notes incorporated elsewhere in this document. These pro forma financial statements do not include the effects of any potential cost savings that management believes will result from operating the Pavilion banking offices as branches of First Federal and combining certain operating systems. 10 Table of Contents First Defiance Pavilion Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet September 30, 2007 First Pro Forma Adjustments(1) Combined Defiance Pavilion Debit Credit Pro Forma (In thousands, except per share data) Assets: Cash and due from banks $ 30,558 $ 8,969 $ 30,436 $ 30,436 $ 39,527 Interest-earning deposits with financial institutions 29,379 - - 10,436 18,943 Total cash and cash equivalents 59,937 8,969 30,436 40,872 58,470 Securities Available-for-sale 111,236 11,818 - - 123,054 Held to maturity 1,236 - - - 1,236 Loans held for sale 7,426 939 - - 8,365 Loans receivable, net 1,251,445 237,582 671 - 1,489,698 Mortgage servicing rights 5,917 2,253 - - 8,170 Accrued interest receivable 8,102 2,488 - - 10,590 Federal Home Loan Bank stock and Other interest-earning assets 18,586 2,683 - - 21,269 Bank Owned Life Insurance 28,315 - - - 28,315 Premises and equipment 38,287 10,112 - - 48,399 Real estate and other assets held for sale 3,392 917 - - 4,309 Goodwill 36,515 - 21,010 57,525 Core deposit and other intangibles 3,717 - 5,870 - 9,587 Other assets 5,835 875 - - 6,710 Total assets $ 1,579,946 $ 278,636 $ 57,987 $ 40,872 $ 1,875,697 Liabilities Deposits Non-interest-bearing $ 109,128 $ 41,783 $ - $ - $ 150,911 Interest-bearing 1,099,036 187,165 193 - 1,286,008 Total deposits 1,208,164 228,948 193 - 1,436,919 Federal funds purchased - 3,069 - - 3,069 Securities sold under repurchase agreements 24,645 1,552 - - 26,197 Federal Home Loan Bank advances 128,461 10,657 19 - 139,099 Subordinated debentures 36,083 - - - 36,083 Other debt - - - 20,000 20,000 Accrued interest payable and other liabilities 17,887 5,046 3,283 2,364 22,014 Total liabilities 1,415,240 249,272 3,495 22,364 1,683,381 Stockholders’ Equity Common stock and paid in capital 112,704 10,668 10,668 27,610 140,314 Stock acquired by ESOP (202 ) - - - (202 ) Retained earnings 124,899 18,605 18,605 - 124,899 Treasury stock (71,996 ) - - - (71,996 ) Accumulated other comprehensive income (699 ) 91 91 - (699 ) Total stockholders’ equity 164,706 29,364 29,364 27,595 192,316 Total liabilities and stockholders’ equity $ 1,579,946 $ 278,636 $ 32,859 $ 49,959 $ 1,875,697 Shares outstanding 7,095 726 - - - Retired shares - - 726 - - Newly issued shares - - - 1,031 - Resulting shares outstanding - 8,126 Book value per share $ 23.21 $ 40.45 $ - $ - $ 23.66 Tangible book value per share $ 17.54 $ 40.45 $ - $ - $ 15.41 (1) See notes 3 and 4. The accompanying notes are an integral part of the unaudited pro forma condensed consolidated financial statements. 11 Table of Contents First Defiance Pavilion Unaudited Pro Forma Condensed Combined Consolidated Statement of Income For the Year Ended December31, 2006 First Defiance Pavilion Pro Forma Adjustments(1) Pro Forma Combined (In thousands, except per share data) Interest Income: Loans $ 86,213 $ 17,711 $ (388 ) $ 103,536 Securities 5,645 796 (485 ) 5,956 Federal Funds sold and other 165 206 - 371 FHLB stock dividends 1,042 162 - 1,204 Total interest income 93,065 18,875 (873 ) 111,067 Interest Expense: Deposits 33,273 5,467 132 38,872 Advances and other borrowed funds 9,462 1,164 1,365 11,991 Subordinated debentures 1,308 419 - 1,727 Total interest income 44,043 7,050 1,497 52,590 Net interest income 49,022 11,825 (2,370 ) 58,477 Provision for loan losses 1,756 333 - 2,089 Net interest income after provision for loan losses 47,266 11,492 (2,370 ) 56,388 Non-interest income: Service fees and other charges 9,303 1,354 - 10,657 Mortgage banking income 3,389 1,073 - 4,462 Insurance commissions 4,531 - - 4,531 Gain on sale of non-mortgage loans 526 - - 526 Loss on sale of securities (2 ) - - (2 ) Trust income 312 - - 312 Income from Bank Owned Life Insurance 980 - - 980 Other non-interest income 585 641 - 1,226 Total non-interest income 19,624 3,068 - 22,692 Non-interest expense: Compensation and benefits 24,152 6,217 - 30,369 Occupancy 5,103 1,029 - 6,132 Data processing 3,689 756 - 4,445 Other non-interest expense 10,895 3,086 1,176 15,157 Total non-interest expense 43,839 11,088 1,176 56,103 Income before income taxes 23,051 3,472 (3,546 ) 22,977 Income tax expense 7,451 1,071 (1,241 ) 7,281 Net income $ 15,600 $ 2,401 $ (2,305 ) $ 15,696 Earnings per share: Basic $ 2.22 $ 3.27 $ - $ 1.95 Diluted 2.18 3.26 $ - 1.92 Average shares outstanding Basic 7,028 734 - - Retired basic - - (734 ) - Newly issued basic - - 1,031 - Resulting basic - - - 8,059 Diluted 7,163 736 - - Retired diluted - - (736 ) - Newly issued diluted - - 1,031 - Resulting diluted - - - 8,194 (1)See note 6. The accompanying notes are an integral part of the unaudited pro forma condenses consolidated financial statements 12 Table of Contents First Defiance Pavilion Unaudited Pro Forma Condensed Combined Consolidated Statement of Income For the Nine Months Ended September30, 2007 First Defiance Pavilion Pro Forma Adjustments(1) Pro Forma Combined (In thousands, except per share data) Interest Income: Loans $ 67,882 $ 13,941 $ (251 ) $ 81,572 Securities 4,290 526 - 4,816 Federal Funds sold and other 483 210 (364 ) 329 FHLB stock dividends 898 97 - 995 Total interest income 73,553 14,774 (615 ) 87,712 Interest Expense: Deposits 30,130 5,083 106 35,319 Advances and other borrowed funds 5,772 571 1,028 7,371 Subordinated debentures 1,518 - - 1,518 Total interest income 37,420 5,654 1,134 44,208 Net interest income 36,133 9,120 (1,749 ) 43,504 Provision for loan losses 1,704 458 - 2,162 Net interest income after provision for loan losses 34,429 8,662 (1,749 ) 41,342 Non-interest income: Service fees and other charges 7,997 1,650 - 9,647 Mortgage banking income 2,780 651 - 3,431 Insurance commissions 4,244 - - 4,244 Gain on sale of non-mortgage loans 204 - - 204 Gain on sale of securities 21 - - 21 Trust income 280 - - 280 Income from Bank Owned Life Insurance 929 - - 929 Other non-interest income 407 (25 ) - 382 Total non-interest income 16,862 2,276 - 19,138 Non-interest expense: Compensation and benefits 19,610 4,541 - 24,151 Occupancy 4,324 961 - 5,285 Data processing 2,838 636 - 3,474 Other non-interest expense 9,178 2,169 894 12,241 Total non-interest expense 35,950 8,307 894 45,151 Income before income taxes 15,341 2,631 (2,643 ) 15,329 Income tax expense 4,995 875 (925 ) 4,945 Net income $ 10,346 $ 1,756 $ (1,718 ) 10,384 Earnings per share: Basic $ 1.46 $ 2.42 $ - $ 1.28 Diluted $ 1.44 $ 2.41 $ - $ 1.26 Average shares outstanding Basic 7,101 726 - - Retired basic - - (726 ) - Newly issued basic - - 1,031 - Resulting basic - - - 8,132 Diluted 7,201 726 - - Retired diluted - - (726 ) - Newly issued diluted - - 1,031 - Resulting diluted - - - 8,232 (1)See note 6. The accompanying notes are an integral part of the unaudited pro forma condensed consolidated financial statements 13 Table of Contents Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The unaudited pro forma condensedconsolidated financial statements have been prepared using the purchase method of accounting. The unaudited pro forma condensed consolidated statements of income for the nine months ended September 30, 2007 and the year ended December 31, 2006 are presented as if the merger occurred at the beginning of the applicable period. The unaudited pro forma condensed balance sheet as of September 30, 2007 is presented as if the merger occurred as of that date. This information is not intended to reflect the actual results that would have been achieved had the merger actually occurred on those dates. Note 2 – Purchase Price and Funding of Pavilion Under the terms of the merger agreement, Pavilion shares will be acquired by First Defiance in a transaction that is approximately 50% cash and 50% stock. Based on the First Defiance closing price of $26.77 on October 2, 2007, the merger value per Pavilion share was $75.54, for a total transaction value of $55.5 million based on 725,864 Pavilion shares outstanding, plus the value of outstanding stock options. Pavilion shareholders will receive consideration in the merger as follows: 1. Cash in the amount of $37.50 per share; and 2. Shares of First Defiance common stock based on an exchange ratio of 1.4209 First Defiance shares for every one share of Pavilion. All Pavilion stock options will be exchanged for cash representing the difference between $75.00 and the exercise price of the stock options.The estimated payment of $662,000 is included in the cash consideration in the pro forma financial statements. First Defiance will have approximately 8,126,000 shares outstanding after the merger. Note 3 – Allocation of Purchase Price of Pavilion In accordance with purchase accounting, Pavilion’s assets and liabilities and any identifiable intangible assets are required to be adjusted to their estimated fair values. The estimated fair values have been determined by First Defiance based on currently available information. First Defiance makes no assurance that such estimated values represent the fair value that will ultimately be determined as of the merger date. The following are pro forma adjustments made to record the transaction and to adjust Pavilion’s assets and liabilities to their estimated fair values at September 30, 2007. 14 Table of Contents Note 3 – Allocation of Purchase Price of Pavilion (continued) (In thousands) Purchase Price of Pavilion: Cash consideration paid for the transaction (including stock options) $ 27,882 Stock consideration paid for the transaction 27,610 Total consideration 55,492 Capitalized costs 1,982 Total cost $ 57,474 Net historical assets of Pavilion $ 29,364 Fair market value adjustments as of September 30, 2007 ESOP stock put obligation 2,711 Loans 671 Goodwill 21,010 Core deposit intangible 5,000 Customer relationship intangible 870 Deposits 193 Federal Home Loan Bank Advances 19 Recognition of deferred tax liability on fair market value adjustments (2,364 ) $ 57,474 The purchase price adjustments are subject to further refinement, including the determination of a core deposit intangible and its life for amortization purposes. For pro forma presentation purposes only, First Defiance has included an estimated core deposit intangible calculated as 1.9% of deposits, rounded to the next highest million. This level of core deposit intangible is consistent with intangibles recorded in previous acquisitions. The customer relationship intangible asset is estimated at .5% of outstanding commercial loan balances as of September 30, 2007. In accordance with Statement of Financial Accounting Standards No. 141, “Business Combinations” and No. 142 “Goodwill and Other Intangible Assets,” goodwill and intangible assets with indefinite lives are not amortized for acquisitions initiated after June 30, 2001. Therefore, no goodwill amortization is presented in the pro forma financial statements. However, the core deposit intangible and customer relationship intangible will be amortized over their estimated useful lives as an operating expense. Management believes the recorded book value of mortgage servicing rights and fixed assets is a reasonable approximation of those assets fair value. In conjunction with the closing of the transaction, management will obtain a valuation of all significant tangible and intangible assets including real estate, which may result in adjustments to the fair value of those assets. Pavilion ESOP participants receive the shares at the end of employment. A participant may require stock received to be repurchased by Pavilion unless the stock is traded on an established market. The Over the Counter Bulletin Board that Pavilion shares are traded on is not considered an established market according to the Internal Revenue Code. As a result, allocated shares are subject to a repurchase obligation and this amount is reclassified out of equity on Pavilion’s balance sheet. 15 Table of Contents Note 4 – Merger Costs of Pavilion The table below reflects First Defiance’s current estimate, for purposes of pro forma presentation, of the aggregate estimated merger costs of $2.0 million (net of taxes of $599,000) expected to be incurred in connection with the acquisition. For purposes of the pro forma calculations, only 25% of the investment banking and other fees are assumed to be tax deductible items. All employee severance costs are assumed to be tax deductible. The tax benefit is calculated at First Defiance’s 35% tax rate. While a portion of these costs may be required to be recognized over time, the current estimate of these costs, primarily comprised of anticipated cash charges, include the following (in thousands): Employee severance costs $ 1,329 Investment banking and other fees 1,225 Deferred tax benefit (572 ) Total estimated costs, net of tax benefits $ 1,982 First Defiance’s cost estimates are forward-looking. While the costs represent First Defiance’s current estimate of merger costs associated with the merger that will be incurred, the ultimate level and timing of recognition of these costs will be based on the final integration in connection with consummation of the merger. The completion of the integration and other actions that may be taken into consideration with the merger will likely impact these cost estimates. The type and amount of actual costs incurred could vary from these amounts if future developments differ from assumptions used by management in determining the current estimates of these costs. Any changes in the estimate of investment banking and other professional fees (capitalization costs) may change the total cost and therefore the goodwill associated with the merger. For additional factors that may cause actual results to differ, please see “Forward-Looking Statements” beginning on page . Note 5 – Funding Costs For purposes of these pro forma financial statements, First Defiance assumed the cash portion of the purchase price will be paid through (i) a dividend of $10.5 million from First Federal Bank to First Defiance to be funded with existing overnight investments, assuming an opportunity cost of 4.65% and (ii) debt of $20.0 million to be borrowed under a committed line of credit with a commercial bank at a rate of three-month Libor plus 1.50%. First Defiance assumed a rate of 6.73% for purposes of preparing the pro forma financial statements. 16 Table of Contents Note 6 – Pro Forma Condensed Statement of Income Adjustments For purposes of determining the pro forma effect of the merger on the statement of income, the following pro forma adjustments have been made as it the acquisition occurred as of January 1, 2006 and 2007: For the NineMonths EndedSeptember 30,2007 For the YearEndedDecember 31,2006 (in thousands) Yield adjustment on loans $ (251 ) $ (388 ) Yield adjustment on deposits (106 ) (132 ) Yield adjustment on Federal Home Loan Bank advances (19 ) (19 ) Interest expense on bank debt (1,009 ) (1,346 ) Reduction of interest income on securities used for consideration (364 ) (485 ) Amortization of core deposit intangible (719 ) (946 ) Amortization of customer relationship intangible (175 ) (230 ) Total pro forma income adjustments (2,643 ) (3,546 ) Tax on pro forma adjustments 925 1,241 Total pro forma income adjustments, net $ (1,718 ) $ (2,305 ) The following assumptions were used for purposes of determining the pro forma effect of the merger on the statement of income. In accordance with Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets,” goodwill will not be amortized, but will be reviewed for impairment at least annually. Weighted Average Remaining Term/ Useful Life/ Duration Method of Amortization or Accretion Loans 1.5 years Level yield Deposits .5 years Level yield FHLB Advances .25 years Level yield Core deposit intangibles 10 years Accelerated Customer relationship intangibles 7 years Accelerated 17 Table of Contents THE SPECIAL MEETING OF PAVILION SHAREHOLDERS Purpose, time and place This prospectus/proxy statement is being sent to you in connection with the solicitation of proxies by the Pavilion board of directors for use at the special meeting to be held at 7:00 p.m., on February, 2008, at Dominican Hall, Siena Heights University, 1247 East Siena Heights Drive in Adrian, Michigan.At the special meeting, shareholders will be asked to consider and vote upon a proposal to approve the merger agreement. Shares outstanding and entitled to vote; record date Only shareholders of record on , 2008, will be entitled to notice of and to vote at the special meeting of shareholders.At the close of business on the record date, , 2008, there were shares of Pavilion common stock issued and outstanding and entitled to vote.Shares of Pavilion common stock were held of record by approximately shareholders.Each share of Pavilion common stock entitles the holder to one vote on all matters properly presented at the special meeting of shareholders. Votes required Approval of the merger agreement requires the holders of a majority of the outstanding shares of Pavilion common stock, or shares, to vote in favor of the merger agreement.As of , 2008, the directors and executive officers of Pavilion and Bank of Lenawee and the affiliates of such directors and executive officers had sole or shared voting power with respect to shares of Pavilion common stock, or approximately 20%of the outstanding shares of Pavilion common stock.The directors and one non-director executive officer of Pavilion have agreed to vote 147,988 shares of Pavilion common stock for the approval of the merger agreement. Each share of Pavilion common stock is entitled to one vote on the proposal.A quorum, consisting of the holders of a majority of the outstanding shares of Pavilion common stock, must be present in person or by proxy at the special meeting before any action can be taken.Shares not voted at the meeting, whether by abstention, broker non-vote or otherwise, will not be treated as votes cast either for or against the approval of the merger agreement. Voting, solicitation and revocation of proxies A proxy card for use at the special meeting of shareholders accompanies each copy of this prospectus/proxy statement mailed to Pavilion shareholders.This proxy is solicited by the Pavilion board of directors.Whether or not you attend the special meeting, the Pavilion board of directors urges you to return the enclosed proxy card.If you have executed a proxy, you may revoke it at any time before a vote is taken at the special meeting by: · filing a written notice of revocation with the Secretary of Pavilion, at 135 East Maumee Street, Adrian, Michigan 49221; · executing and returning a later-dated proxy received by Pavilion prior to a vote being taken at the special meeting; or · attending the special meeting and giving notice of revocation or simply voting in person. Your attendance at the special meeting will not, by itself, revoke your proxy. If you are a Pavilion shareholder whose shares are not registered in your own name, you will need additional documentation from your record holder in order to vote your shares in person at the special meeting.If you hold your Pavilion shares through a broker, bank or other nominee (i.e., in “street name”) and you want to vote your shares in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. 18 Table of Contents We do not expect any matter other than the merger agreement to be brought before the Pavilion special meeting of shareholders.If any other matters are properly brought before the special meeting for consideration, including a motion to adjourn the special meeting for the purpose of soliciting additional proxies, shares of Pavilion common stock represented by properly executed proxies will be voted in the discretion of the persons named in the proxy card in accordance with their best judgment. Pavilion and First Defiance will each pay half of all expenses incurred in connection with printing and mailing this prospectus/proxy statement, the accompanying proxy and any other related materials.Pavilion will pay all other costs incurred in connection with the solicitation of proxies on behalf of the Pavilion board of directors.Proxies will be solicited by mail and may also be solicited, for no additional compensation, by officers, directors or employees of Pavilion.Pavilion will also pay the standard charges and expenses of brokerage houses, voting trustees, banks, associations and other custodians, nominees and fiduciaries, who are record holders of shares of Pavilion common stock not beneficially owned by them, for forwarding the proxy materials to, and obtaining proxies from, the beneficial owners of shares of Pavilion common stock entitled to vote at the special meeting of Pavilion shareholders. Dissenters’ rights Pavilion shareholders are not entitled to dissenters’ rights in the merger. PARTIES TO THE MERGER AGREEMENT First Defiance First Defiance is a unitary thrift holding company organized under Ohio law.Through its wholly-owned subsidiaries, First Federal and First Insurance & Investments, First Defiance focuses on traditional banking and sales, as agent, of property and casualty, life and group health insurance products.First Defiance’s traditional banking activities include originating and servicing residential real estate, nonresidential real estate, commercial, and consumer loans and providing a broad range of depository services.First Defiance’s insurance activities consist primarily of earning commissions through the sale of property and casualty, life and group health insurance and investment products. First Federal is a full-service provider of financial products with a main office in Defiance, Ohio and 26 branches located throughout northwest Ohio.First Federal’s primary lending activities include the origination of conventional fixed-rate and variable-rate mortgage loans for the acquisition, construction or refinancing of single-family homes located in First Federal’s primary market areas.First Federal also originates mortgage loans on multifamily properties and nonresidential properties, and originates a variety of consumer loans and commercial loans. Pavilion Pavilion is a Michigan corporation that was formed in 1992.The only business of Pavilion is holding the common stock of its subsidiary, Bank of Lenawee.Bank of Lenawee makes first mortgage loans, commercial loans and consumer loans and accepts deposits from its branches in southwestern Michigan. DESCRIPTION OF THE MERGER If the holders of at least a majority of the shares of Pavilion common stock approve the merger agreement, if the necessary regulatory approval is received and if all conditions to the completion of the merger are satisfied or waived, the acquisition of Pavilion and Bank of Lenawee will be accomplished through a two-step process.First, Pavilion will merge into First Defiance, with First Defiance being the surviving company.Second, Bank of Lenawee will merge into First Federal with First Federal being the surviving federal savings bank. 19 Table of Contents First Defiance background and reasons for the merger In order to improve profitability and shareholder value, management believes First Defiance needs to grow both organically, by selling more products and services through its existing banking offices, and through acquisitions.In pursuing its acquisition strategy, First Defiance focuses on opportunities in geographic areas that are contiguous to its existing markets and in communities that management believes would be receptive to its traditional community banking approach.Several acquisitions in the last four years have helped First Defiance to expand its branch network in northwest and west central Ohio, including the June 2003 acquisition of banking offices in Findlay, Ottawa and McComb, Ohio, from RFC Banking Company; the January 2005 acquisition of Combanc, Inc. and its wholly owned subsidiary, The Commercial Bank, with offices in Lima and Elida, Ohio; and the April 2005 acquisition of the Genoa Savings and Loan Company, with offices in Genoa, Perrysburg, Oregon and Maumee, Ohio. When Donnelly, Penman & Partners (“Donnelly”), financial advisor to Pavilion, contacted First Defiance in June 2007 to determine whether First Defiance would have an interest in pursuing the possibility of a merger with an institution located in southeastern Michigan, senior management recognized this as an important opportunity for First Defiance to expand its branch network outside of Ohio.A merger with Pavilion presented First Defiance with the opportunity to enter the competitive southeastern Michigan market with nine branches and approximately $231 million in deposits, a meaningful presence that would take years to achieve through de novo branching.Pavilion’s footprint includes two Michigan counties that will extend further northward First Defiance’s existing, strong presence in northwestern Ohio.First Defiance believes it can enhance the relationships already established by Pavilion by offering products and services not presently offered by Pavilion, including wealth management and insurance services.The expanded market presence and entry into the Michigan market that First Defiance will derive from the merger provide further opportunities for growth and profitability. After signing a confidentiality agreement on July 2, 2007, First Defiance received a Confidential Offering Memorandum containing substantial information about the business, operations and financial condition of Pavilion.The Confidential Offering Memorandum also set forth a schedule for submitting a written, non-binding indication of interest to Donnelly to pursue a transaction with Pavilion. To assist the Board in analyzing the financial impact on First Defiance of a possible Pavilion merger, First Defiance retained Keefe, Bruyette & Woods (“KBW”) as its financial advisor.A number of possible pricing scenarios were developed by KBW to evaluate the impact of the potential Pavilion acquisition on First Defiance’s future earnings per share, capital position and other items of significance to First Defiance and its shareholders. At a meeting of the First Federal Board on July 16, 2007, the directors discussed the transaction with management, including the general parameters of the indication of interest.The Board authorized management to submit a non-binding indication of interest to Donnelly. The non-binding indication of interest submitted by First Defiance in July 2007 outlined the financial structure and other aspects of a possible business combination with Pavilion.The indication provided for a transaction in which Pavilion would be merged into First Defiance and each share of Pavilion would be converted into the right to receive between $68.00 to $72.00 in value in cash, First Defiance shares or a combination of cash and shares.The ultimate merger consideration would be determined after a due diligence review of the books and records of Pavilion. After the Pavilion Board reviewed First Defiance’s indication of interest, Donnelly invited First Defiance to conduct a due diligence investigation of the books, records, loans, deposits and other aspects of Pavilion’s business.A team of First Defiance senior management and outside advisors, including KBW representatives, conducted the investigation in Adrian, Michigan between August 9 and August 13, 2007. Senior management updated the First Federal Board of Directors regarding its due diligence investigation at a meeting on August 20, 2007.At a subsequent meeting of the First Defiance Board of Directors on August 31, 2007, KBW provided an updated rate of return analysis and reassessed the impact on First Defiance’s financials if a revised offer of $74.00 per share was made for the Pavilion stock.The First Defiance Board authorized an updated indication of interest to be submitted to Donnelly in which each Pavilion share would be converted into the right to 20 Table of Contents receive between $74.00 and $76.00 in value, payable, at the election of each Pavilion shareholder, in cash, First Defiance shares or a combination of cash and First Defiance shares, provided that 50% of the Pavilion shares would be exchanged for cash and 50% would be exchanged for First Defiance shares.An updated indication of interest was submitted to Donnelly on August 31, 2007, offering a value of $74.00 per share. On September 16, 2007, senior management of First Defiance received notice that Pavilion was prepared to commence the negotiation of a merger agreement with First Defiance at a price of $75.00 per share, to which senior management agreed.During the next several weeks, First Defiance, Pavilion and their respective representatives negotiated the terms of the merger agreement and related documents.On October 1, 2007, the First Defiance Board approved the merger agreement and the transactions contemplated in the merger agreement after receiving the advice of counsel and reviewing pro forma analyses prepared by KBW.Pavilion and First Defiance executed the merger agreement and First Defiance signed a voting agreement with each of the directors of Pavilion. In deciding to approve the terms and conditions of the merger agreement with Pavilion, the First Defiance Board consulted with management, as well as its financial and legal advisors, and considered a number of factors, including, without limitation, the following: (i)The merger will facilitate the natural and logical expansion of First Defiance’s business into southeastern Michigan; (ii)The merger will increase First Defiance’s asset size to approximately $1.876 billion on a pro forma basis (as of September 30, 2007), creating additional opportunities to benefit from economies of scale and provide opportunities for asset growth and earnings growth in an extremely competitive environment; and (iii)Pavilion’s management philosophies and its reputation of excellent customer service are consistent with First Defiance’s emphasis on local decision-making, community banking, quality staff and a customer-centric service culture. The First Defiance Board considered many different factors in its evaluation and did not believe it was practical to, and did not quantify or otherwise assign relative weights to, the individual factors considered in reaching its determination. Pavilion background of the merger The Bank of Lenawee was chartered in 1869.In 1993, Pavilion (then known as Lenawee Bancorp, Inc.) was formed as the holding company for the Bank of Lenawee and the Bank of Washtenaw.Pavilion owned 100% of both the Bank of Lenawee and the Bank of Washtenaw until October 2004, when Pavilion sold the Bank of Washtenaw to Dearborn Bancorp, Inc.Since that time, Pavilion has been a single bank holding company with the Bank of Lenawee as its wholly owned subsidiary. Pavilion’s Board of Directors has periodically reviewed strategic alternatives for enhancing profitability and maximizing shareholder value, giving consideration to the softening southeast Michigan economy, the particular problems faced in the real estate markets (both commercial and residential), the difficult interest rate environment, and the ongoing consolidation of the financial services industry.The strategic alternatives considered by the Board included the possibility of purchasing other financial institutions, deregistering Pavilion’s common stock with the SEC, and a sale of Pavilion.Pavilion has discussed these alternatives from time to time with its investment bankers and legal advisers. In May of 2007, Pavilion’s Board of Directors met with Donnelly to discuss Pavilion’s expected future financial performance and shareholder return as an independent institution and the prospects of a sale of Pavilion. Based on such discussion and further deliberation of the Board of Pavilion, the Board determined to pursue a sale of Pavilion.Pursuant to a letter agreement dated May25, 2007, Pavilion engaged Donnellyto act as Pavilion’s financial advisor and investment banker. Prior to such engagement, Donnelly had periodically provided consulting and investment banking services to Pavilion. Pavilion’s Board of Directors was familiar with the experience and 21 Table of Contents expertise of Donnelly in advising companies on strategic alternatives, as well as responding to business combination proposals.The Board authorized Donnelly to solicit potential acquirers for Pavilion. In late June, Donnelly contacted 30 prospective parties with respect to signing a confidentiality agreement. Donnelly received executed confidentiality agreements from 16parties and distributed offering materials to them asking for non-binding indications of interest for a purchase of Pavilion.By July 26, 2007, Donnelly received written non-binding indications of interest from five parties.On July30, Pavilion’s Board of Directors met to discuss the letters received.The Board requested that Donnelly respond to five of the potentially interested parties indicating Pavilion’s desire to receive a higher offer price.As a result of these further discussions, two of the five interested parties submitted updated bids for the purchase of Pavilion.Both of these parties were permitted to conduct extensive diligence of Pavilion and the Bank of Lenawee.In addition, a team of representatives of Pavilion, including various executive officers and directors, met with the management of each of the two interested parties to discuss their respective businesses and prospects.One of the two interested parties was First Defiance. At a September 5, 2007, Pavilion Board meeting, Donnelly presented First Defiance’s offer and the offer of the other interested party to Pavilion’s Board of Directors for consideration. Pavilion’s Board discussed the two offers and determined that the offer made by First Defiance was superior to the offer made by the other interested party.Pavilion’s Board unanimously agreed to pursue a transaction with First Defiance, based on the fact that First Defiance’s offer represented the highest consideration payable to Pavilion’s shareholders. The Board also considered the dividend payout and market capitalization of First Defiance and reviewed information on its financial performance.However, the Board requested that Donnelly approach First Defiance about increasing the offer by the price of $1.00 per share.This communication was made and, as a result, First Defiance provided a revised offer, increasing the previous offer by $1.00. Based on its previous discussions and deliberations, the Board unanimously agreed to accept the offer made by First Defiance and authorized Pavilion’s management to negotiate with First Defiance with respect to a merger agreement to acquire Pavilion. Negotiations between Pavilion and First Defiance ensued, and First Defiance’s legal counsel began preparing the merger agreement. During Septemberand early Octoberof 2007, the details of the merger were negotiated and finalized.During this time, Pavilion also conducted a due diligence review of First Defiance. On October1, 2007, Pavilion’s management, along with Donnelly and Pavilion’s legal counsel, presented to the Pavilion Board of Directors the proposed form of merger agreement by and between First Defiance and Pavilion pursuant to which Pavilion would be merged with and into First Defiance. Pavilion’s legal counsel and Donnelly presented a detailed review and analysis of the proposed merger agreement. Donnelly gave the Board of Directors its oral opinion that the consideration to be received pursuant to the terms of the proposed merger agreement was fair to Pavilion and its shareholders from a financial point of view. Pavilion’s Board of Directors then discussed the proposed merger and voted to approve and authorize the merger and the merger agreement and all incidental actions. Donnelly later issued its written opinion as of October2, 2007. The merger agreement was executed on October2, 2007. A joint press release regarding the merger was issued after the close of the stock market on October2, 2007. The decision of the Board of Directors of Pavilion to authorize and approve the merger, the merger agreement, and the related agreements was the result of a thorough process for finding potentially interested acquirers and extensive discussion and lengthy deliberation by the Pavilion Board. In reaching its decision, the Board of Directors of Pavilion considered the following factors, among others: · the financial value of First Defiance’s proposal and the premium that value represented over the other offers for the acquisition of Pavilion and over the then-recent sales of Pavilion common stock; · the fact that Pavilion shareholders would benefit from the increased liquidity of the First Defiance shares to be received; 22 Table of Contents · the dividend payout and market capitalization of First Defiance; · the social and economic impact of First Defiance’s proposal on Pavilion and its employees, customers, suppliers, and the communities in which Pavilion and its subsidiaries operate; and · the perception of Pavilion’s Board of Directors of the strategic and synergistic business opportunities for the combined First Defiance Pavilion organization to grow into an organization that provides greater value to its shareholders than the sum of the two previously separate corporations. Based on these considerations, the Board of Directors determined that First Defiance’s proposal would be in the best interests of Pavilion and its shareholders. In the proposed merger, subject to certain possible adjustments described above, Pavilion’s shareholders will receive 1.4209 shares of First Defiance common stock and $37.50 in cash per share of Pavilion common stock. Pavilion merger recommendation and reasons for the merger The Pavilion Board of Directors, with the assistance of outside financial and legal advisors, evaluated the financial, legal, and market considerations impacting the decision to proceed with the merger. The terms of the merger, including the consideration to be paid to Pavilion’s shareholders, are the result of arm’s-length negotiations between the representatives of Pavilion and First Defiance. In deciding to proceed with the transaction, the Board of Directors considered a number of material factors with a view to maximizing shareholder value in the intermediate and long-term, including the following: · the fact that the market value of the consideration to be received by Pavilion’s shareholders in the merger represented a premium over other offers received and reviewed by Pavilion’s Board of Directors and over the then-recent sales of Pavilion common stock; · the fact that Pavilion shareholders would benefit from the increased liquidity of the First Defiance shares to be received; · the historical performance of First Defiance and its perceived future prospects; · the apparent competence, experience, community banking philosophy, and integrity of First Defiance’s management; and · the opinion of Donnelly that the financial terms of the merger are fair to Pavilion shareholders from a financial point of view. The Board of Directors of Pavilion also believes that, by becoming part of a larger organization with greater resources, Pavilion will be able to better serve its customers and communities and provide a broader array of products and services that will be competitive with other financial service providers in southeast Michigan. Pavilion’s Board of Directors recommends that you vote FOR the approval of the merger. Opinion of Pavilion’s financial advisor Pavilion retained Donnelly to act as Pavilion’s financial advisor in connection with the merger and related matters based upon its qualifications, expertise and reputation, as well as its familiarity with Pavilion. Donnelly is an investment-banking firm of recognized standing. As part of its investment banking services, it is engaged in the valuation of businesses and their securities in connection with mergers and acquisitions, private placements and valuations for stock plans, corporate and other purposes. Donnelly is acting as financial advisor to Pavilion in connection with the merger and will receive fees from Pavilion for our services pursuant to the terms of its engagement letter with Pavilion, dated as of May 25, 2007. 23 Table of Contents On October 2, 2007 First Defiance, a bank holding company headquartered in Defiance, Ohio, and Pavilion, holding company for Bank of Lenawee, entered into an Agreement and Plan of Merger pursuant to which First Defiance would acquire Pavilion. In accordance with the terms of the merger agreement, Bank of Lenawee will merge with and into First Federal Bank of the Midwest, a wholly-owned subsidiary of First Defiance. Per the terms of the merger agreement, each share of Pavilion common stock issued and outstanding immediately prior to the effective time of the Merger shall be converted into the right to receive 1.4209 shares of First Defiance common stock and $37.50 in cash, for total consideration of $75.54 per share (based on a trading value of $26.77 per share for First Defiance stock as of October 2, 2007). Also, as part of the merger, Pavilion’s outstanding options will be cashed out at a fixed amount of $75.00. On October 1, 2007 Donnelly delivered its opinion to the Board of Directors of Pavilion that the exchange ratio and per share consideration is fair to Pavilion’s shareholders from a financial point of view. Donnelly notes that on the day the merger finally closes, the market price of a share of First Defiance stock may be higher or lower, thereby, impacting the ultimate value of the stock consideration received by shareholders. No limitations were imposed by Pavilion on the scope of Donnelly’s investigation or on the procedures followed by Donnelly in rendering its opinion. The full text of the opinion of Donnelly, which sets forth, among other things, assumptions made, procedures followed, matters considered and limits on the review undertaken by Donnelly, is attached as AnnexB to this proxy statement. Holders of Pavilion common stock are urged to read the opinion in its entirety. Donnelly’s opinion is directed only to the merger consideration described in the merger agreement and does not constitute a recommendation to any Pavilion shareholder as to how such shareholder should vote at the Pavilion special shareholder meeting. The summary set forth in this proxy statement of the opinion of Donnelly is qualified in its entirety by reference to the full text of its opinion attached to this document as AnnexB. In arriving at its opinion, Donnelly engaged in discussions with members of the management of each of First Defiance and Pavilion concerning the historical and current business operations, financial conditions and prospects of First Defiance and Pavilion, and reviewed: · the Agreement and Plan of Merger dated October 2, 2007; · certain publicly-available information for Pavilion, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form10-Q for the quarters ended March 31, 2007 and June 30, 2007 in addition to Pavilion management’s unaudited balance sheet and statement of income for the eight months ended August 31, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefor which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of Pavilion as a stand alone company with the management of Pavilion. Donnelly confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments of management; · certain publicly-available information for First Defiance, including each of the Annual Reports to Stockholders and Annual Reports on Form 10-K for the years ended December 31, 2004, 2005 and 2006 and the quarterly reports on Form10-Q for the quarters ended March 31, 2007 and June 30, 2007; · certain information, including financial forecasts and projections (and the assumptions and bases therefore which were deemed reasonable by management), relating to earnings, assets, liabilities and prospects of First Defiance with the management of First Defiance. Donnelly confirmed with management that such forecasts and projections reflected the best currently available estimates and judgments of management; · the historical stock prices and trading volumes of Pavilion’s common stock; 24 Table of Contents · the historical stock prices and trading volumes of First Defiance’s common stock; · the terms of acquisitions of banking organizations which Donnelly deemed generally comparable to Pavilion; · the amount and timing of the cost savings, income from additional growth, and other expenses and adjustments expected to result from the merger furnished by senior management of First Defiance and deemed reasonable by them; · the financial condition and operating results of First Defiance compared to the financial conditions and operating results of certain other financial institutions that Donnelly deemed comparable; and · such other information, financial studies, analyses and investigations and such other factors that Donnelly deemed relevant for the purposes of its opinion. In conducting its review and arriving at its opinion, as contemplated under the terms of its engagement by Pavilion, Donnelly, with the consent of First Defiance and Pavilion, relied, without independent investigation, upon the accuracy and completeness of all financial and other information provided to it by First Defiance and Pavilion or upon publicly-available information. Donnelly participated in meetings and telephone conferences with certain members of First Defiance’s and Pavilion’s senior management to discuss First Defiance’s and Pavilion’s past and current business operations, regulatory standing, financial condition and future prospects, including any potential operating efficiencies and synergies that may arise as a result of the merger. With respect to anticipated transaction costs, purchase accounting adjustments, expected cost savings and other synergies and other information prepared by and/or reviewed with the management of First Defiance and used in our analyses, First Defiance’s management confirmed to us that they reflected the best currently available estimates and judgments of management with respect to such information.With respect to anticipated earnings of Pavilion and other information prepared by and/or reviewed with the management of Pavilion and used by us in our analyses, Pavilion’s management confirmed to us that they reflected the best currently available estimates and judgments of management with respect to such information. Donnelly did not undertake any responsibility for the accuracy, completeness or reasonableness of, or any obligation independently to verify, such information. Donnelly further relied upon the assurance of management of First Defiance and Pavilion that they were unaware of any facts that would make the information provided or available to Donnelly incomplete or misleading in any respect. Donnelly did not make any independent evaluations, valuations or appraisals of the assets or liabilities of First Defiance or Pavilion. Donnelly is not an expert in the evaluation of loan portfolios or the allowance for loan losses and did not review any individual credit files of First Defiance or Pavilion and assumed for purposes of its opinion that the aggregate allowances for credit losses for First Defiance and Pavilion were and are adequate under current economic conditions to cover such losses. Donnelly’s opinion was necessarily based upon economic and market conditions and other circumstances as they existed and evaluated by Donnelly on the date of its opinion. Donnelly does not have any obligation to update its opinion, unless requested by Pavilion in writing to do so, and Donnelly expressly disclaims any responsibility to do so in the absence of any written request by Pavilion. In connection with rendering its opinion to the Pavilion Board, Donnelly performed a variety of financial analyses, which are summarized below. Donnelly believes that its analyses must be considered as a whole and that selecting portions of its analyses and the factors considered by it, without consideration of all factors and analyses, could create a misleading view of the analyses and the processes underlying Donnelly’s opinion. Donnelly arrived at its opinion based on the results of all the analyses it undertook assessed as a whole, and it did not draw conclusions from or with regard to any one method of analysis. The preparation of a fairness opinion is a complex process involving subjective judgments, and is not necessarily susceptible to partial analysis or summary description. With respect to the analysis of selected comparable companies and analysis of selected comparable merger transactions summarized below, no public company utilized as a comparison is identical to First Defiance or Pavilion, and such analyses necessarily involve complex considerations and judgments concerning the differences in financial and operating characteristics of the relevant financial institutions and other factors that could affect the acquisition or public trading values of the financial institutions concerned. The financial forecast information and cost savings and other synergies expected to result from the merger furnished by management of First Defiance and Pavilion, respectively, and deemed reasonable by them contained in 25 Table of Contents or underlying Donnelly’s analyses are not necessarily indicative of future results or values, which may be significantly more or less favorable than such forecasts and estimates. The forecasts and estimates were based on numerous variables and assumptions that are inherently uncertain, including factors related to general economic and competitive conditions. In that regard, Donnelly assumed, with First Defiance’s and Pavilion’s consent, that the financial forecasts, including the cost savings and other synergies expected to result from the merger, were reasonably prepared on a basis reflecting the best currently available judgments of First Defiance and Pavilion, respectively, and that such forecasts will be realized in the amounts and at the times that they contemplate. Estimates of values of financial institutions or assets do not purport to be appraisals or necessarily reflect the prices at which financial institutions or their securities actually may be sold. Accordingly, actual results could vary significantly from those assumed in the financial forecasts and related analyses. None of the analyses performed by Donnelly was assigned a greater significance by Donnelly than any other. The following is a brief summary of the analyses performed by Donnelly. Certain analyses have been updated to reflect currently available information for purposes of the written fairness opinion. Summary analysis of the transaction.The merger agreement provides that each share of Pavilion common stock issued and outstanding immediately prior to the effective time of the merger shall be converted into the right to receive 1.4209 shares of First Defiance common stock and $37.50 in cash, for total consideration of $75.54 per share (based on a trading value of $26.77 per share for First Defiance stock as of October 2, 2007). Additionally, as part of the merger, Pavilion’s outstanding options will be cashed out at a fixed amount of $75.00. As such, Donnelly utilized a per share value of $75.54 in its analysis below, which represents a 186.7% premium to the book value and tangible book value per Pavilion share of $40.46 as of August 31, 2007; 23.3 times latest twelve month (“LTM”) earnings of $3.24 per share as of August 31, 2007; and a 15.7% premium to core deposits as of August 31, 2007. Donnelly also noted that, based on the exchange ratio and cash consideration, that the transaction had an implied aggregate value of approximately $55.5 million (inclusive of the cost to cash out the outstanding Pavilion options, but exclusive of transaction costs) as of October 2, 2007. The complete aggregate deal metrics in relation to the Pavilion financial position as of August 31, 2007 are displayed below: As of August 31, 2007 / For the Twelve Months Ended August 31, 2007 1 Deal Price Price / Book Price / TangibleBook Price / LTMEarnings Price / Assets Price / Deposits Premium / Core Deposits One-DayTrading Premium 2 $55,490 186.7% 186.7% 23.3x 19.2% 23.1% 15.7% 51.1% Footnote: 1 Although the deal price includes the cost to cash out current Pavilion options, Donnelly Penman excluded this amount from the implied transaction multiples as this value does not benefit the individual Pavilion shareholders. 2 One-day trading premium is based on Pavilion's common stock trading price as of October 2, 2007. Additionally, Donnelly analyzed the implied transaction multiple after removing what Donnelly considered to be “excess capital” from Pavilion’s balance sheet, and normalized Pavilion’s book value to represent an 8.0% Tier One Capital Ratio (using average assets from December 31, 2006 and August 31, 2007). Donnelly calculated the “excess capital” to be approximately $6.1 million. Using the assumption that a willing buyer would only pay dollar-for-dollar on excess capital, Donnelly removed the “excess capital” from both the purchase price for common shares (excluding the cost to cash out current Pavilion options) and from Pavilion’s book value as of August 31, 2007. The implied purchase price after removing Pavilion’s “excess capital” as of August 31, 2007 indicates a price to normalized book value (8.0% Tier One Capital Ratio) of 209.6%. Donnelly also noted when considering the value of the transaction based on a discounted dividend analysis (see below) implied an equity value per share of First Defiance of $28.65 meant that the total consideration of $78.20 per share (constituted of 1.4209 shares of First Defiance stock valued at $28.65, or $40.70, plus $37.50 of cash per share of Pavilion) represents a 193.3% premium to the book value and tangible book value per Pavilion share of $40.46; 24.1 times LTM earnings of $3.24 per share; and a 16.9% premium to core deposits as of August 31, 2007. The $28.65 implied per share value for First Defiance is based on a discounted dividend analysis of First Defiance performed by Donnelly. This analysis utilized a discount rate of 12.0% and a terminal value multiple of 1.66 times projected 2011 tangible book value. The discount rate was derived utilizing the Ibbotson and Associates 26 Table of Contents 2007 Yearbook1 on cost of equity buildup, in addition to Donnelly analytical judgment. The terminal multiple was determined by reviewing the multiples for select publicly traded commercial banks and thrifts in Illinois, Indiana, Michigan, and Ohio, with assets between $1.0 billion and $3.0 billion and a LTM return on average equity between 6% and 12%. Donnelly also noted when considering the value of the transaction based on a comparable company analysis implied an equity value per share of First Defiance of $29.97 meant that the total consideration of $80.08 per share (constituted of 1.4209 shares of First Defiance stock valued at $29.97, or $42.58, plus $37.50 of cash per share of Pavilion) represents a 197.9% premium to the book value and tangible book value per Pavilion share of $40.46; 24.7 times LTM earnings of $3.24 per share; and a 17.7% premium to core deposits as of August 31, 2007. The $29.97 implied per share value for First Defiance is based on an average of four indications: $30.83 based on an assumed price to book multiple of 1.34 times First Defiance’s book value of $22.94 as of June 30, 2007;$28.77 based on an assumed price to tangible book multiple of 1.66 times First Defiance’s tangible book value of $17.31 as of June 30, 2007; $29.81 based on an assumed price to LTM earnings per share multiple of 14.3 times First Defiance’s LTM earnings per share of $2.08 for June 30, 2007. Additionally, the analysis assumed a premium to core deposits of 9.22% applied to First Defiance’s core deposits of $1.0 billion as of June 30, 2007,($13.14 per share), whichwhen added to the tangible book value per share of $17.31 as of June 30, 2007 equates to $30.46 per share. The implied multiples are based on a review of the multiples for select publicly traded commercial banks in Illinois, Indiana, Michigan, and Ohio with assets between $1.0 billion and $3.0 billion and a LTM return on average equity between 6% and 12%. 1 Stocks, Bonds, Bills and Inflation – Valuation Edition 2007 Yearbook, © Ibbotson Associates, Inc. 2007 27 Table of Contents Contribution analysis.The contribution analysis performed by Donnelly compares the relative contribution of key balance sheet and income statement measures by First Defiance and Pavilion to the pro-forma company. Contribution Analysis($'s in thousands) First Defiance Pavilion Percent Contribution 6/30/2007 8/31/2007 First Defiance Pavilion Total Assets $ 1,540,675 $ 285,913 84.3 % 15.7 % Total Loans, net 1,231,610 239,139 83.7 % 16.3 % Total Deposits 1,167,198 237,273 83.1 % 16.9 % Core Deposits 1,023,339 162,211 86.3 % 13.7 % Total Equity 164,657 29,369 84.9 % 15.1 % 2007E FYE Net Income 16,230 2,253 87.8 % 12.2 % 2008E FYE Net Income 16,523 2,407 87.3 % 12.7 % 2009E FYE Net Income 18,945 2,651 87.7 % 12.3 % Shares Outstanding (Proforma Company) 7,178,000 1,031,349 87.4 % 12.6 % Average 85.8 % 14.2 % Footnotes: 1 Source: SNL Securities / SEC Filings (June 30, 2007 10-Q) 2 Source: Pavilion unaudited internal financial statements The range of contribution from Pavilion ranges from 12.2% to 16.9% in the pro forma company, with an average of 14.2%. Donnelly noted that in addition to owning 12.6% in the pro forma company, Pavilion shareholders receive $37.50 per share in cash consideration. 28 Table of Contents Analysis of selected comparable transactions – Pavilion.Donnelly reviewed and compared actual information for 33 completed or pending bank merger transactions announced from a period of January 1, 2004 to July 31, 2007. Furthermore, the transactions listed involved commercial banks located in Illinois, Indiana, Michigan, and Ohio with total assets less than $500 million and a LTM return on average equity of between 6% and 12%. These transactions consisted of: (Buyer/Seller) National Bancorp, Inc. / Antioch Bancshares, Inc. Community Bancshares, Inc. / Salt Creek Valley Bancshares, Inc. Southern Michigan Bancorp, Inc. / FNB Financial Corporation Standard Bancshares, Inc. / Community Bank of Lemont Firstbank Corporation / ICNB Financial Corporation Union County Bancshares, Inc. / Jonesboro Bancompany, Inc. Old National Bancorp / St. Joseph Capital Corporation FBOP Corporation / United Financial Holdings, Inc. Park National Corporation / Anderson Bank Company Sky Financial Group, Inc. / Wells River Bancorp, Inc. First Banks, Inc. / TEAMCO, Inc. Castle Creek Capital III LLC / BB&T Bancshares Corp. ChoiceOne Financial Services, Inc. / Valley Ridge Financial Corporation Commerce Bancshares, Inc. / West Pointe Bancorp, Incorporated Community Bank Shares of Indiana, Inc. / Bancshares, Incorporated First Mid-Illinois Bancshares, Incorporated / Mansfield Bancorp, Incorporated IBT Bancorp, Inc. / Farwell State Savings Bank German American Bancorp / Stone City Bancshares, Inc. PSB Bancorp / Oxford Bank Corporation Western Illinois Bancshares Inc. / Midwest Bank of Western Illinois Firstbank Corporation / Keystone Financial Corporation Horizon Bancorp / Alliance Financial Corporation Princeton National Bancorp, Inc. / Somonauk FSB Bancorp, Inc. Sky Financial Group, Inc. / Belmont Bancorp. Peoples Community Bancorp, Inc. / American State Corporation Croghan Bancshares, Inc. / Custar State Bank Illinois National Bancorp, Inc. / Riverton Community Bank Metropolitan Bank Group, Inc. / Allegiance Community Bank Oak Hill Financial, Inc. / Ripley National Bank Metropolitan Bank Group, Inc. / Citizens Bank Illinois, NA Camco Financial Corporation / London Financial Corporation Lincoln Bancorp / First Shares Bancorp, Inc. Harrodsburg First Financial Bancorp, Inc. / Independence Bancorp This comparison showed that based on the transaction price (based on First Defiance’s stock price as of October 2, 2007) calculated above compared with Pavilion’s financial condition as of August 31, 2007: · The transaction price was 186.7% of book value and tangible book value, compared with the comparable transaction group median of 206.0%; · The transaction price to LTM earnings multiple was 23.3 times, compared with the comparable transaction group median of 24.8 times LTM earnings; · The transaction price was 19.2% of total assets, compared with the comparable transaction group median of 18.5%; 29 Table of Contents · The transaction price was 23.1% of deposits, compared with the comparable transaction group median of 22.7%; · The transaction price represented a 15.7% premium to core deposits, compared with the comparable transaction group median of 13.5%; and · The transaction price represented a 51.1% one-day trading premium to Pavilion’s common stock trading price as of October 2, 2007, compared with the comparable transaction group median of 40.9%. Donnelly recognized that no transaction reviewed was identical to the merger and that, accordingly, any analysis of comparable transactions necessarily involves complex considerations and judgments concerning differences in financial and operating characteristics of the parties to the transactions being compared. Dividend discount analysis – Pavilion.Donnelly calculated an estimated equity value per share for Pavilion based upon the values, discounted to the present, of estimates of projected dividends from the fiscal year ending December 31, 2007 through the fiscal year ending December 31, 2011 and a projected year 2011 terminal value assuming Pavilion continued to operate as an independent company until 2011. The valuation date contemplated is August 31, 2007, with the 2007 dividends (based on a 25% dividend payout ratio) distributed to-date removed from total 2007 distributions. In conducting its analysis, Donnelly utilized financial estimates provided by and deemed reasonable by Pavilion for 2007 through 2011. Donnelly further assumed, which was deemed reasonable by Pavilion management, a 25% dividend payout ratio in 2007 and each year thereafter. This analysis utilized a discount rate of 12.0% and a terminal value multiple of 2.06 times projected 2011 tangible book value. The discount rate was derived utilizing the Ibbotson and Associates 2007 Yearbook2 on cost of equity buildup, in addition to Donnelly analytical judgment. The terminal multiple was determined by reviewing the multiples for select recent transactions of commercial banks in Illinois, Indiana, Michigan and Ohio with assets less than $500 million and LTM return on average equity between 6% and 12%. The analysis resulted in an estimated equity value per share of $69.66. Dividend discount analysis –First Defiance and Pavilion pro forma.Donnelly calculated an estimated equity value per share for Pavilion based upon the values, discounted to the present, of estimates of projected dividends from the fiscal year ending December 31, 2008 through the fiscal year ending December 31, 2012 and a projected year 2012 terminal value assuming First Defiance and Pavilion were combined. The valuation date contemplated is December 31, 2007. In conducting its analysis, Donnelly utilized financial estimates provided by and deemed reasonable by First Defiance for 2008 through 2012. Donnelly then combined First Defiance with the Pavilion estimates and factored in cost savings and other post-transaction adjustments. Donnelly further assumed, which was deemed reasonable by First Defiance management, a dividend payout of $1.05 per share in 2008 and increasing by 5% per share each year thereafter. This analysis utilized a discount rate of 12.0% and a terminal value multiple of 1.66 times projected 2012 tangible book value. The discount rate was derived utilizing the Ibbotson and Associates 2007 Yearbook2 on cost of equity buildup, in addition to Donnelly analytical judgment. The terminal multiple was determined by reviewing the price to tangible book value multiples of commercial banks in Illinois, Indiana, Michigan and Ohio with assets between $1.0 billion and $3.0 billion and LTM return on average equity between 6% and 12%. The analysis resulted in an estimated equity value per share of $30.53. Donnelly noted this is slightly higher than the equity value per share derived from the dividend discount analysis performed for First Defiance stand-alone and also higher than the First Defiance stock price as of October 2, 2007. 2 Stocks, Bonds, Bills and Inflation – Valuation Edition 2007 Yearbook, © Ibbotson Associates, Inc. 2007 30 Table of Contents The above analyses were based upon First Defiance and Pavilion senior management’s projections of future performance on a stand alone basis and on a combined basis, which were based upon many factors and assumptions deemed reasonable by First Defiance and Pavilion senior management. This analysis did not purport to be indicative of actual values or actual future results and did not purport to reflect the prices at which any securities may trade at the present or at any time in the future. Donnelly included this analysis because it is a widely used valuation methodology, but noted that the results of such methodology are highly dependent upon the numerous assumptions that must be made, including earnings growth rates, dividend payout rates, terminal values and discount rates. Merger consideration If Pavilion's shareholders approve the merger agreement and the merger is completed, Pavilion will merge into First Defiance and, as a result, First Defiance will own the Bank of Lenawee and all of the other assets of Pavilion.In exchange, at the effective time of the merger, each Pavilion shareholder will receive, in exchange for each Pavilion share, (a) 1.4209 shares of First Defiance common stock and (b) a cash amount equal to $37.50. On January, 2008, the last trading date before we printed this prospectus/proxy statement, the closing sales price per share of First Defiance common stock was $on NASDAQ.If First Defiance’s stock price were to remain at $ per share until the closing, then a cash amount of $37.50 and 1.4209 shares of First Defiance common stock, having a value of approximately $, would be issued in exchange for each share of Pavilion common stock to be exchanged. Based on the shares of Pavilion common stock issued and outstanding on , 2008, and the First Defiance stock price as of , 2008, the total number of shares of First Defiance common stock to be issued to Pavilion shareholders would be approximately shares.Based on the shares of First Defiance common stock issued and outstanding on , 2008, the total number of shares of First Defiance common stock outstanding after the merger would be -_, of which approximately % would be held by the former Pavilion shareholders. First Defiance will not issue fractional shares of First Defiance common stock in the merger.Each Pavilion shareholder who otherwise would be entitled to receive a fractional share of First Defiance common stock will receive cash in an amount equal to the fractional share interest multiplied by $75.00. The merger agreement provides that in order to preserve the status of the merger as a tax-free reorganization under the provisions of Section 368(a) of the Internal Revenue Code, the aggregate value of First Defiance common stock to be issued in connection with the merger, based upon the market value of a share of First Defiance common stock at the end of trading on the business day immediately before the effective time of the merger, may not be less than 40% of the total consideration to be paid to Pavilion shareholders in exchange for Pavilion common stock.The total consideration consists of (x)the aggregate cash consideration to be paid by First Defiance (which is equal to the sum of (1) the amount of cash paid for Pavilion common shares held in the Pavilion ESOP and 401(k) Plan pursuant to Section 5.14(a)(iii) of the merger agreement, (2) $37.50 per share multiplied by the number of shares of Pavilion common stock outstanding at the effective time of the merger, and (3) the aggregate cash consideration to be paid in lieu of fractional shares of First Defiance common stock) and (y)the aggregate value of the First Defiance common stock to be received by Pavilion shareholders as consideration in the merger.If the aggregate value of the First Defiance common stock to be issued in connection with the merger would be less than 40% of the total consideration to be paid to Pavilion shareholders, then First Defiance may elect to increase the number of shares of First Defiance common stock that Pavilion shareholders will receive in exchange for each share of Pavilion common stock so that the aggregate value of First Defiance common stock to be issued in connection with the merger is equal to or greater than 40% of the total consideration to be paid to Pavilion shareholders. First Defiance may also elect to increase the exchange ratio if both of the following occur and Pavilion notifies First Defiance that Pavilion intends to terminate the merger agreement as a result:(1) the average closing price per share of First Defiance common stock for the 20 trading days ending 10 calendar days before the closing is less than $22.08 and (2)the share price of First Defiance common stock underperforms the share prices of an established index of 16 peer companies by more than 17.5% as measured by dividing the weighted average closing 31 Table of Contents prices of the peer companies on October 2, 2007 against the weighted average of the closing prices for the 20 trading days ending 10 calendar days before the closing. Representations and warranties First Defiance and Pavilion have made certain customary representations and warranties to each other in the merger agreement relating to their businesses.For information on these representations and warranties, please refer to the merger agreement attached as Annex A.The representations and warranties must be true in all material respects through the completion of the merger unless the change does not have a material negative impact on the parties’ business, financial condition or results of operations.See “Description of the Merger—Conditions.” The representations and warranties contained in the merger agreement were made only for purposes of such agreement and are made as of specific dates, were solely for the benefit of the parties to such agreement, and may be subject to limitations agreed to by the contracting parties, including being qualified by disclosures between the parties.These representations and warranties may have been made for the purpose of allocating risk between the parties to the agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors as statements of factual information. Covenants Pavilion.Pavilion may not solicit, initiate, or entertain any proposals or offers from any person regarding any acquisition or purchase of all or a material amount of the assets of, any equity securities of, or any merger, consolidation or business combination with, Pavilion or Bank of Lenawee, except as required by the good faith exercise of the fiduciary duties of the Pavilion directors.If the merger agreement is terminated as a result, Pavilion must pay First Defiance a termination fee of $2,000,000 if Pavilion enters into or closes an acquisition transaction with any person or entity other than First Defiance at any time prior to the expiration of 12 months after the termination of the merger agreement. Pavilion also has agreed to do the following before completion of the merger (in some cases, Pavilion is only obligated to take these actions if requested by First Defiance): · dissolve Pavilion Financial Services, Inc. and Pavilion Mortgage Company; · terminate Pavilion’s ESOP and 401(k) plan and repurchase any Pavilion stock owned by the plans; · terminate Pavilion’s defined benefit (pension) plan; · terminate its policy regarding employee “banked” paid time off and compensate employees who have accumulated paid time off to the extent payment is required; and · terminate the Pavilion Employee Stock Purchase Plan. First Defiance.First Defiance has agreed to do the following: · provide former Pavilion and Bank of Lenawee employees who remain employed by First Defiance or First Federal after the merger with compensation and benefits that are substantially similar to those provided to similarly situated First Federal employees; · assume all obligations under existing Pavilion and Bank of Lenawee employment agreements; · if necessary, file a listing application with NASDAQ for the First Defiance shares to be issued in the merger; 32 Table of Contents · obtain directors’ and officers’ liability insurance coverage for Pavilion and Bank of Lenawee officers and directors for five years after the merger; · indemnify the former directors and officers of Pavilion and Bank of Lenawee; · select one former Pavilion director to serve on the First Defiance Board; · establish an advisory board of First Federal of up to six former Pavilion directors; and · pay a severance payment to each former Pavilion or Bank of Lenawee employee who is not covered by a written employment or severance agreement and is not offered employment by First Defiance or First Federal or is terminated without cause within 30 days after the merger. Conductof business pending the merger During the period between October 2, 2007, and the completion of the merger, Pavilion has agreed to conduct its business only in the ordinary and usual course, unless First Defiance agrees otherwise in writing.In addition, and with certain specified exceptions, Pavilion has agreed not to: · sell, transfer, mortgage, pledge, or subject to any lien or otherwise encumber any material amount of assets, except in the ordinary course of business; · make any capital expenditure that individually exceeds $10,000 or in the aggregate exceeds $50,000; · enter into any contract, commitment or transaction that would reasonably be likely to have a material adverse effect on Pavilion on a consolidated basis or impair or delay consummation of the transactions contemplated by the merger agreement; · declare or pay any dividends on the Pavilion common stock other than quarterly dividends consistent with past practice; · purchase, redeem, retire or otherwise acquire any Pavilion common stock, except for the redemption of shares of Pavilion common stock held in the Pavilion ESOP and 401(k) Plan; · issue any shares of Pavilion common stock or grant any option or right to acquire any shares of Pavilion common stock, except (a) upon the valid exercise of any outstanding options exercisable for shares of Pavilion common stock, (b) pursuant to the Pavilion Employee Stock Purchase Plan, (c) in the form of matching contributions made to the Pavilion ESOP and 401(k) Plan consistent with past practice, or (d) pursuant to the Pavilion Dividend Reinvestment and Stock Purchase Plan; · amend its articles of incorporation or bylaws or the articles or bylaws of its subsidiaries; · acquire any stock or other interest in any other entity, with certain exceptions in the ordinary course of business; · adopt or amend any employee or director benefit plan, pension, retirement, stock, profit sharing, or bonus plan or take any action to accelerate the vesting of any benefits, except as required by law; · except as otherwise provided in the merger agreement, enter into or amend any employment contract with any of their employees or increase the compensation payable to any employee or director; 33 Table of Contents · except in the ordinary course of business consistent with past practice, borrow or agree to borrow any funds or directly guarantee or agree to guarantee any obligations of others; · implement or adopt any change in Pavilion’s accounting principles, practices or methods, except as may be required by GAAP; · make or change any tax election or tax accounting method, file any amended tax return, settle any tax claim or assessment or consent to the extension or waiver of any statute of limitations with respect to taxes; · originate or issue a commitment to originate any loan or note in an amount of $250,000 or more or on an aggregate basis to one borrower of $500,000 or more or modify, renew or release any collateral on an existing loan the outstanding balance of which is $250,000 or more; · establish any new lending programs or make any policy changes concerning who may approve loans; · enter into any securities transactions or purchase or otherwise acquire any investment security other than U.S. Government and agency obligations; · increase or decrease the rate of interest paid on time deposits or certificates of deposits except in a manner consistent with past practices and prevailing rates in Bank of Lenawee’s market; · foreclose upon or otherwise take title or possession of any real property without first obtaining a Phase I environmental report that indicates the absence of a recognized environmental condition; provided, however, that Bank of Lenawee will not be required to obtain such a report with respect to single-family, non-agricultural residential property of one acre or less unless it has reason to believe such property may contain pollutants, contaminants or other waste materials; · purchase or acquire any interest in a loan held by a third party; · open any new branches or loan production offices or close any branch or loan production office, except as may be agreed by First Defiance; · increase the number of directors on the board of directors of Pavilion or Bank of Lenawee; · except as permitted by the merger agreement, enter into any contract relating to the provision of advisory or consulting services to Pavilion or its subsidiaries; or · agree to take any of the actions described above. During the period between October2, 2007 and the completion of the merger, First Defiance has agreed not to, unless Pavilion consents in writing, enter into or perform any contract, commitment or transaction, that would be reasonably likely to (a)impair in any material respect its ability to perform under the merger agreement or (b)prevent or materially delay the consummation of the merger. Conditions First Defiance and Pavilion may complete the merger only if: · the merger agreement is approved by the holders of a majority of the outstanding shares of Pavilion common stock; · the parties receive regulatory approval from the OTS; 34 Table of Contents · no governmental authority prohibits consummation of the merger; · the shares of First Defiance common stock to be issued in the merger have been registered with the Securities and Exchange Commission; and · legal counsel has provided an opinion with respect to the federal income tax consequences of the merger. In addition, First Defiance will not be required to complete the merger unless the following conditions are satisfied: · all of Pavilion’s representations and warranties in the merger agreement are true in all material respects as of the effective date of the merger; · Pavilion satisfies, in all material respects, its obligations in the merger agreement; and · Pavilion obtains all consents and approvals required in connection with the transactions contemplated by the merger agreement. Pavilion will not be required to complete the merger unless the following conditions are satisfied: · all of First Defiance’s representations and warranties in the merger agreement are true in all material respects as of the effective date of the merger; · First Defiance satisfies, in all material respects, its obligations in the merger agreement; · First Defiance obtains all consents and approvals required in connection with the transactions contemplated by the merger agreement; and · The aggregate value of First Defiance common stock to be issued in connection with the merger is at least 40% of the total consideration to be paid to Pavilion shareholders. First Defiance and Pavilion may waive any of these conditions unless the waiver is prohibited by law. Termination and amendment First Defiance and Pavilion may agree to terminate the merger at any time before it is completed, even if the Pavilion shareholders have voted to approve the merger.The merger agreement may be terminated and the merger may be abandoned at any time prior to the effective time of the merger: · by the mutual written consent of First Defiance and Pavilion; · by either First Defiance or Pavilion if the merger is not consummated on or before June 30, 2008; · by either First Defiance or Pavilion if any event occurs which would preclude satisfaction of certain conditions set forth in the merger agreement; · by either First Defiance or Pavilion if Pavilion executes a definitive agreement whereby some person or entity other than First Defiance will acquire all or a material amount of the assets, or any equity securities, of Pavilion, or Pavilion and such other person or entity will enter into a merger, consolidation or business combination; · by Pavilion if First Defiance does not increase the stock consideration to be received by Pavilion shareholders to preserve the tax-free reorganization status of the merger; 35 Table of Contents · by Pavilion if the Pavilion board of directors reasonably determines in good faith, after consultation with Pavilion’s financial advisor and the written advice of Pavilion’s legal counsel, that failing to terminate the merger agreement could be expected to constitute a breach of its fiduciary duties to the Pavilion shareholders; · by First Defiance if the cost to perform any environmental remediation activities set forth in the merger agreement is expected to exceed $750,000 in the aggregate; or · by Pavilion if (1)the average closing price of First Defiance common shares for the 20 trading days ending 10 calendar days before the closing is less than $22.08, and (2)First Defiance common shares underperform an index of 16 peer companies by more than 17.5% as measured by dividing the weighted average closing prices of the peer companies on October 2, 2007 against the weighted average of the closing prices for the 20 trading days ending 10 calendar days before the closing. If Pavilion notifies First Defiance of its intent to terminate the merger agreement because the average closing price per First Defiance drops as described in the last bullet point above, then First Defiance may pay additional consideration, in cash and/or First Defiance common stock, for each share of Pavilion common stock to avoid termination of the merger agreement.In that case, First Defiance would need to pay additional consideration so that the total consideration paid per share of Pavilion common stock is no less than the lesser of (a) $68.87 or (b) $37.50 plus the product of $38.04 multiplied by a quotient the numerator of which is the weighted average of the closing sale prices of selected peer companies over the same 20 trading day period described above and the denominator of which is the weighted average of the closing sale prices of such peer companies on October 2, 2007. If the merger agreement is terminated for any reason, the merger agreement will become void and have no effect, except that the provisions of the merger agreement relating to confidentiality of information and payment of expenses will survive the termination and no party to the merger agreement will be released from any liabilities or damages arising out of its breach of any provision of the merger agreement.In some circumstances, if Pavilion enters into or closes an acquisition transaction with a company other than First Defiance within 12 months after the merger agreement is terminated, Pavilion must pay First Defiance a termination fee of $2,000,000. The merger agreement may be amended in writing at any time before or after the Pavilion shareholders approve the merger agreement.If the Pavilion shareholders have already approved the merger agreement, however, we will not amend the merger agreement without their approval if the amendment would materially adversely affect the shareholders.If necessary, Pavilion will seek approval of any such amendment at a subsequent meeting of shareholders. Effective time Following the satisfaction or waiver of all conditions in the merger agreement, we will file certificates of merger as soon as practicable with the Ohio Secretary of State and the Michigan Department of Labor and Economic Growth in order to complete the merger.We anticipate we will complete the merger in March 2008. Exchangeof Pavilion stock certificates After the completion of the merger, the First Defiance exchange agent will mail to Pavilion shareholders a letter of transmittal and instructions for the exchange of their Pavilion common stock share certificates for the merger consideration. Until Pavilion shareholders surrender their Pavilion stock certificates for exchange after completion of the merger, Pavilion shareholders will not be paid dividends or other distributions declared after the merger with respect to any First Defiance common shares into which their Pavilion shares have been converted.When Pavilion shareholders surrender their Pavilion stock certificates, First Defiance will pay any unpaid dividends or other distributions, without interest.After the completion of the merger, there will be no further transfers of Pavilion 36 Table of Contents common shares.Pavilion stock certificates presented for transfer after the completion of the merger will be canceled and exchanged for the merger consideration. Pavilion shareholders whose Pavilion stock certificates have been either lost, stolen or destroyed, will have to prove ownership of these certificates and verify that they were lost, stolen or destroyed before receiving any consideration for their shares.The election form will include instructions on how to provide evidence of ownership. Employee matters Each Pavilion or Bank of Lenawee employee whose employment is not terminated as a result of the merger will become an employee of First Defiance or First Federal and will be eligible to participate in First Defiance’s employee plans.Service with Pavilion or Bank of Lenawee will be treated as service with First Defiance to determine eligibility and vesting, but not for purposes of benefit accrual or allocation of employer contributions, under the employee plans.Generally, each employee of Pavilion or Bank of Lenawee who does not have an employment agreement or severance agreement and who First Defiance or its subsidiaries elect not to hire or elect to terminate without cause within 30 days of the merger will be paid a severance payment equal to the product of one week of the employee’s base salary multiplied by the number of years of that employee’s service to Pavilion or Bank of Lenawee, with a minimum payment equal to 4 weeks’ salary and a maximum payment equal to 26 weeks’ salary. Interests of directors and officers Directors and officers of Pavilion have interests in the merger that are in addition to, or different from, their interests solely as Pavilion shareholders. Stock options.Under the terms of the merger agreement, each option to purchase Pavilion common shares that is outstanding seven days before the merger, whether or not it is exercisable, will be terminated and converted into the right to receive an amount of cash equal to the product of (1)the difference between $75.00 less the exercise price of such option, multiplied by (2)the number of Pavilion common shares subject to each such option.The nine directors and executive officers of Pavilion, as a group, hold outstanding options to purchase 22,748 Pavilion common shares with a weighted average exercise price of $49.62 per share.A total of 2,646 of these options are not presently vested or exercisable; however, if the shareholders approve the merger, all outstanding options automatically become fully vested and exercisable. Severance payments.Each of Richard J. DeVries and Mark D. Wolfe has entered into an employment agreement with Pavilion and Bank of Lenawee.Under the agreement with Mr. DeVries, as a result of the merger, First Defiance will be required to pay Mr. DeVries a lump sum severance payment equal to 250% of his current annual salary.In addition, First Defiance will be required to provide Mr. DeVries and his family with medical and dental insurance coverage for a period of six months after the closing of the merger (at no cost to Mr. DeVries) and to purchase his primary residence at its fair market value.Under the agreement with Mr. Wolfe, as a result of the merger, First Defiance will be required to pay Mr. Wolfe a lump sum severance payment equal to 150% of his current annual salary.In addition, First Defiance will also be required to provide Mr. Wolfe and his family with medical and dental insurance coverage for a period of six months after the closing of the merger (at no cost to Mr. Wolfe). These severance benefits only apply to the extent that the executive is not offered employment by First Defiance after the merger on substantially similar terms as now apply to the executive.If either Mr. DeVries or Mr. Wolfe is offered substantially similar employment, he will still be entitled to a change-in-control severance payment of 200% of current salary (in the case of Mr. DeVries) and 100% of current salary (in the case of Mr. Wolfe). Indemnification and insurance.After the merger is completed, First Defiance will indemnify the current and former officers and directors of Pavilion and Bank of Lenawee for their acts and omissions occurring prior to the completion of the merger to the fullest extent permitted by applicable law.This indemnification includes indemnification for claims against the officers and directors arising out of or in connection with the merger.For five years after the merger is completed, First Defiance has also agreed to provide directors’ and officers’ liability insurance to cover the directors and officers of Pavilion and Bank of Lenawee. 37 Table of Contents Board appointment.First Defiance will select one Pavilion director to serve on the First Defiance board of directors beginning immediately after the effective time of the merger. Advisory board.Up to six Pavilion directors who do not become employees or directors of First Defiance or First Federal will be appointed to an advisory board of First Federal for a one-year term.As compensation for such service, each advisory board member will receive $150 for each monthly advisory board meeting attended.Each such Pavilion director will execute a non-compete agreement with a one-year term. Resale of First Defiance common stock First Defiance has registered the shares of First Defiance common stock to be issued in the merger with the Securities and Exchange Commission under the Securities Act of 1933, as amended.Shares of First Defiance common stock issued in the merger will be freely transferable, except for shares received by persons who may be deemed to be affiliates of Pavilion.The term “affiliate” is defined in Rule 144 under the Securities Act and generally includes executive officers, directors, and shareholders beneficially owning 10% or more of the outstanding Pavilion stock.Pavilion affiliates may not sell their First Defiance common stock, except (a) in compliance with Rule 145 or another applicable exemption from the registration requirements of the Securities Act or (b) pursuant to an effective registration statement under the Securities Act covering their First Defiance common stock. Material federal income tax consequences General.The obligation of First Defiance and Pavilion to consummate the merger is conditioned on the receipt by First Defiance and Pavilion of an opinion of First Defiance’s counsel, Vorys, Sater, Seymour and Pease LLP, dated as of the closing date of the merger and substantially to the effect that the material federal income tax consequences of the merger will be as described below.The opinion is based on the Internal Revenue Code, the applicable Treasury Department regulations, judicial authorities and current administrative rulings and practices as in effect on the date of the opinion, all of which are subject to change, possibly with retroactive effect, and to differing interpretations.Opinions of counsel are not binding upon the Internal Revenue Service (“IRS”) or the courts, either of which could take a contrary position.No rulings have been, or will be, sought from the IRS in connection with the merger.The opinion of First Defiance’s counsel will rely on certain assumptions that customarily are made with respect to transactions of this kind, and on certain representations and covenants, including those contained in officers’ certificates of First Defiance and Pavilion, which representations and covenants counsel to First Defiance will assume to be true, correct and complete.If any such assumption, representation or covenant is inaccurate, the opinion could be adversely affected.The opinion of Vorys, Sater, Seymour and Pease LLP set forth as an exhibit to the registration statement of which this joint prospectus/proxy statement is a part, as well as the assumptions, representations and covenants described above, support the following discussion of the anticipated material federal income tax consequences of the merger to First Defiance, Pavilion and the Pavilion shareholders. This description of anticipated material federal income tax consequences of the merger assumes that the merger will be consummated in accordance with the terms and provisions of the merger agreement.Notwithstanding the foregoing, we assume that, in the event that the value of the Aggregate Share Consideration (as defined below) would be less than 40% of the sum of the value of the Aggregate Cash Consideration (as defined below) and the value of the Aggregate Share Consideration, then either (i) First Defiance will elect to increase the number of shares of First Defiance common stock to be exchanged for each share of Pavilion common stock in the merger, or (ii) Pavilion will elect to terminate the merger agreement and abandon the merger.“Aggregate Share Consideration” means the aggregate value of the shares of First Defiance common stock to be issued in connection with the merger (excluding the value of fractional shares for which cash is to be paid) based upon the closing price of First Defiance common stock as reported on Nasdaq on the trading day immediately preceding the closing date.“Aggregate Cash Consideration” means the sum of (i) the aggregate cash consideration to be paid in the merger in exchange for shares of Pavilion common stock (including shares of Pavilion common stock held by the Pavilion ESOP and 401(k) Plan and repurchased by Pavilion prior to the Closing Date pursuant to Section 5.14 of the merger agreement), and (ii) the cash consideration paid in lieu of fractional shares of First Defiance common stock. 38 Table of Contents This description does not address, among other matters, the tax consequences to a Pavilion shareholder who holds shares of Pavilion common stock other than as a capital asset for federal income tax purposes.The description also does not address any federal income tax consequences that may be relevant to Pavilion shareholders in light of their particular tax circumstances, including, without limitation, shareholders that are:(i) persons who hold shares of Pavilion common stock as part of a straddle, hedge, conversion or other risk-reduction transaction; (ii) broker-dealers; (iii) persons who have a functional currency other than the U.S. dollar; (iv) tax-exempt entities; (v) foreign persons; (vi) insurance companies; (vii) financial institutions; (viii) persons that acquired shares of Pavilion common stock pursuant to the exercise of employee stock options, stock purchase plans or otherwise as compensation; (ix) persons who receive shares of First Defiance common stock other than in exchange for shares of Pavilion common stock; (x) retirement plans, including, without limitation, the Pavilion ESOP and 401(k) Plan; or (xi) pass-through entities and investors in those entities.In addition, this description does not address the tax consequences to the holders of options to acquire shares of Pavilion common stock.Furthermore, the discussion does not address any alternative minimum tax or any foreign, state or local tax consequences of the merger.Pavilion shareholders with special particular tax circumstances or who are subject to special tax treatment are strongly urged to consult with their tax advisors regarding their individual tax consequences. Reorganization treatment.The merger will be a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code, and First Defiance and Pavilion each will be a “party to the reorganization” within the meaning of Section 368(b) of the Internal Revenue Code. Tax consequences to First Defiance and Pavilion. · No gain or loss will be recognized by First Defiance or Pavilion as a result of the merger. · The tax basis of the assets of Pavilion in the hands of First Defiance will be the same as the tax basis of such assets in the hands of Pavilion immediately prior to the merger. · The holding period of the assets of Pavilion to be received by First Defiance will include the period during which such assets were held by Pavilion. Tax consequences to Pavilion shareholders who receive a combination of cash (other than cash in lieu of fractional shares) and shares of First Defiance common stock.A Pavilion shareholder who receives a combination of cash (other than cash in lieu of fractional shares of First Defiance common stock) and shares of First Defiance common stock in exchange for their shares of Pavilion common stock will recognize gain, but not loss, in an amount not to exceed the amount of cash received (excluding cash received in lieu of fractional shares of First Defiance common stock).For this purpose, a Pavilion shareholder generally must calculate gain or loss separately for each identifiable block of shares of Pavilion common stock exchanged by the shareholder in the merger, and a loss realized on one block of shares of Pavilion common stock may not be used by the shareholder to offset a gain realized on another block of the shareholder’s shares of Pavilion common stock.Shareholders should consult their tax advisors regarding the manner in which cash and shares of First Defiance common stock should be allocated among their shares of Pavilion common stock and the specific federal income tax consequences thereof. For purposes of determining the character of the gain recognized on account of the cash received by a Pavilion shareholder, such Pavilion shareholder will be treated as having received only shares of First Defiance common stock in exchange for such shareholder’s shares of Pavilion common stock, and as having immediately redeemed a portion of such shares of First Defiance common stock for the cash received (excluding cash received in lieu of fractional shares of First Defiance common stock).Unless the redemption is treated as a dividend under the principles of Section 302(d) of the Internal Revenue Code (to the extent of such shareholder’s ratable share of the undistributed earnings and profits of Pavilion), the gain will be capital gain if the shares of Pavilion common stock are held by such shareholder as a capital asset at the time of the merger. Cash in lieu of fractional shares.A Pavilion shareholder who receives cash in lieu of a fractional share of First Defiance common stock will recognize gain or loss as if such fractional share of First Defiance common stock were distributed as part of the merger and then redeemed by First Defiance, subject to the provisions and limitations of Section 302 of the Internal Revenue Code. 39 Table of Contents Tax basis.The aggregate tax basis of the shares of First Defiance common stock received by a Pavilion shareholder in the merger (including fractional shares of First Defiance common stock, if any, deemed to be issued and redeemed by First Defiance) generally will be equal to the aggregate tax basis of the shares of Pavilion common stock surrendered in the merger, reduced by the amount of cash received by the shareholder in the merger (other than cash received in lieu of fractional shares of First Defiance common stock), and increased by the amount of gain recognized by the shareholder in the merger (including any portion of the gain that is treated as a dividend, but excluding any gain or loss resulting from the deemed issuance and redemption of fractional shares of First Defiance common stock). Holding period.The holding period of the shares of First Defiance common stock received by a Pavilion shareholder will include the holding period of the shares of Pavilion common stock surrendered in exchange for the shares of First Defiance common stock in the merger, provided that the shares of Pavilion common stock were held as a capital asset at the time of the merger. Reporting requirements.A Pavilion shareholder owning at least 5% (by vote or value) of the total outstanding shares of Pavilion common stock, immediately before the merger, is required to file a statement with the shareholder’s U.S. federal income tax return setting forth the tax basis in the shareholder’s shares of Pavilion common stock exchanged in the merger and the fair market value determined immediately before the merger of the shares of Pavilion common stock exchanged in the merger.In addition, all Pavilion shareholders will be required to retain permanent records relating to the amount, basis and fair market value of all property transferred in the merger, and relevant facts regarding any liabilities assumed or extinguished as part of the merger. Backup withholding.Under certain circumstances, cash payments made to a Pavilion shareholder pursuant to the merger may be subject to backup withholding at a rate of 28%.There is no withholding for a shareholder who provides the exchange agent with such shareholder’s correct U.S. federal taxpayer identification number and who certifies that no loss of exemption from backup withholding has occurred on IRS Form W-9 or its substitute.Certain categories of Pavilion shareholders, such as corporations and some foreign individuals, are not subject to backup withholding.In order for a foreign individual to qualify as an exempt recipient, such individual generally must provide the exchange agent with a completed IRS Form W-8BEN or its substitute.Any amounts withheld from a Pavilion shareholder under the backup withholding rules are not an additional tax.Rather, any such amounts will be allowed as a credit or refund against such shareholder’s U.S. federal income tax liability provided that the shareholder furnishes to the IRS all required information. The discussion of material federal income tax consequences of the merger is included in this prospectus/proxy statement for general information only.Each Pavilion shareholder should consult his, her or its own tax advisor regarding the specific tax consequences to the shareholder of the merger, including the application and effect of state, local and foreign income and other tax laws. Accounting treatment The merger will be treated as a purchase for accounting purposes.Accordingly, First Defiance will record the assets and liabilities of Pavilion on its books at estimated fair value.The excess, if any, of the fair value of the liabilities assumed and consideration paid over the fair value of the assets received will be assigned to specific and unidentified intangible assets.The resulting unidentified intangible asset will not be amortized, but will be tested for impairment as prescribed under SFAS No. 142, “Goodwill and Intangible Assets.” Regulatory approval required First Defiance has submitted an application to the OTS seeking approval of the merger.Although we anticipate that the OTS will approve the merger, there can be no assurance that approval will be received on a timely basis or that the OTS will not impose conditions or requirements that would so materially reduce the economic or business benefits of the merger that, had such condition or requirement been known, neither First Defiance nor Pavilion would have entered into the merger agreement.If any such conditions or requirements are imposed, each of First Defiance and Pavilion has the right to terminate the merger agreement. 40 Table of Contents COMPARISON OF RIGHTS OF FIRST DEFIANCE SHAREHOLDERS AND PAVILION SHAREHOLDERS Pavilion shareholders who receive First Defiance common stock as consideration in the merger will become First Defiance shareholders at the effective time of the merger.There are certain differences between the rights of First Defiance shareholders and the rights of Pavilion shareholders arising from the differences between the First Defiance articles of incorporation and code of regulations and the Pavilion articles of incorporation and bylaws and the differences between Ohio and Michigan law.However, the rights of the First Defiance shareholders and those of Pavilion shareholders are similar in most material aspects.The differences are described below. Authorized stock The First Defiance articles of incorporation authorize 25,000,000 shares of common stock and 5,000,000 shares of preferred stock.The Pavilion articles of incorporation authorize 3,000,000 shares of common stock and no preferred stock. Director nominations First Defiance shareholders generally must submit director nominations at least 60 days prior to the anniversary of the last annual First Defiance shareholders’ meeting.Pavilion shareholders generally must submit director nominations at least 60 days but not more than 90 days prior to the anniversary of the last annual Pavilion shareholders’ meeting. Anti-takeover provisions The following is a discussion of provisions of the First Defiance articles of incorporation and code of regulations that could deter or prohibit changes in majority control of the board of directors or non-negotiated acquisitions of control of First Defiance. Board of directors.First Defiance’s board of directors is divided into three classes, as nearly equal in number as possible, which are elected for staggered three-year terms.First Defiance’s articles provide that a director may be removed without cause by the affirmative vote of 75% of the shares that would be entitled to elect a director in place of the director being removed. Limitations on call of meetings of shareholders.First Defiance’s regulations provide that shareholder meetings may only be called by First Defiance’s chairman of the board; president or, in the case of the President’s absence, death or disability, the vice president authorized to exercise the authority of the president; the board of directors; or the holders of a majority of all outstanding shares of First Defiance common stock. Shareholder vote required to approve business combinations with principal shareholders.First Defiance’s articlesrequire the approval of the holders of (i) at least 80% of the outstanding shares of First Defiance’s voting stock, and (ii) at least a majority of the outstanding shares of First Defiance’s voting stock, not including shares held by a “Related Person,” to approve certain “Business Combinations” as defined therein, and related transactions.The term “Related Person” is defined to include any individual, corporation, partnership or other entity which owns beneficially or controls, directly or indirectly, 10% or more of the outstanding shares of First Defiance common stock.A “Business Combination” is defined to include: · any merger or consolidation of First Defiance with or into any Related Person; · any sale, lease, exchange, mortgage, transfer, or other disposition of all or more than 25% of the assets of First Defiance or its subsidiaries to any Related Person; · any merger or consolidation of a Related Person with First Defiance or its subsidiaries; 41 Table of Contents · any sale, lease, exchange, transfer or other disposition of all or more than 25% of the assets of a Related Person to First Defiance or its subsidiaries; · the issuance of any securities of First Defiance or its subsidiaries to a Related Person; · the acquisition by First Defiance or its subsidiaries of any securities of the Related Person; · any reclassification of the First Defiance common stock, or any recapitalization involving the common stock of First Defiance; and · any agreement, contract or other arrangement providing for any of the above transactions. The following is a discussion of provisions of the Pavilion articles of incorporation and bylaws that could deter or prohibit changes in majority control of the board of directors or non-negotiated acquisitions of control of Pavilion. Board of directors.Pavilion’s board of directors is divided into three classes, as nearly equal in number as possible, which are elected for staggered three-year terms.Pavilion’s bylaws provide that a director may be removed with or without cause by the affirmative vote of either (i) a majority of the “continuing directors” as defined in Pavilion’s articles of incorporation and at least 80% of the Pavilion board of directors, or (ii) the holders of at least 80% of the outstanding shares entitled to vote generally in the election of directors, voting together as a single class. Limitations on call of meetings of shareholders.Pavilion’s bylaws provide that shareholder meetings may only be called by Pavilion’s chairman of the board; president; secretary; board of directors; or the holders of a majority of the outstanding shares of Pavilion common stock. Restrictions on interested shareholder business combinations.Pavilion’s articles of incorporation prohibit specified business combinations between Pavilion and an interested shareholder for at least five years after the interested shareholder attains 10% ownership, absent the approval of the holders of at least 90% of the outstanding shares of Pavilion common stock entitled to vote generally in the election of directors, voting together as a single class, including at least two-thirds of the outstanding shares of voting stock not owned by any interested shareholder or an affiliate of such interested shareholder.A business combination includes any merger, consolidation, disposition of assets, share transfer, voluntary dissolution, and share reclassification.An interested shareholder is a person who owns 10% or more of the outstanding Pavilion common stock. After the five-year period, a business combination may take place provided that certain conditions are satisfied, including that: · a majority of the directors not affiliated with the interested shareholder approves the transaction; · the transaction is approved by the Pavilion shareholders as otherwise required by law or Pavilion’s articles of incorporation; or · the business combination results in shareholders, other than the interested shareholder, receiving a fair price plus interest for their shares of Pavilion common stock, as determined in accordance with the statute. Pavilion’s articles of incorporation provide that a majority of Pavilion directors not affiliated with an interested shareholder may elect to have Pavilion governed by Chapter 7A of the Michigan Business Corporation Act.See the description of Chapter 7A under the heading“Michigan merger moratorium statute” below. 42 Table of Contents Anti-takeover statutes Certain state laws make a change in control of First Defiance and Pavilion more difficult, even if desired by the holders of the majority of the shares of the First Defiance or Pavilion common stock.The Ohio anti-takeover statutes that govern First Defiance and the Michigan anti-takeover statutes that govern Pavilion are similar, but have substantive differences as discussed below. Ohio control share acquisition statute.The Ohio Revised Code provides in Section 1701.831 that specified notice and informational filings and special shareholder meetings and voting procedures must occur before consummation of a proposed “control share acquisition.”A control share acquisition is defined as any acquisition of an issuer’s shares that would entitle the acquirer to exercise or direct the voting power of the issuer in the election of directors within any of the following ranges: · one-fifth or more, but less than one-third, of the voting power; · one-third or more, but less than a majority, of the voting power; or · a majority or more of the voting power. Assuming compliance with the notice and information filing requirements, the proposed control share acquisition may take place only if, at a duly convened special meeting of shareholders, the acquisition is approved by both a majority of the voting power of the issuer represented at the meeting and a majority of the voting power remaining after excluding the combined voting power of the intended acquirer and the directors and officers of the issuer.The control share acquisition statute does not apply to a corporation whose articles of incorporation or regulations so provide.First Defiance has not opted out of the application of the control share acquisition statute. Ohio merger moratorium statute.Chapter 1704 of the Ohio Revised Code prohibits specified business combinations and transactions between an “issuing public corporation” and an “interested shareholder” for at least three years after the interested shareholder attains 10% ownership, unless the board of directors of the issuing public corporation approves the transaction before the interested shareholder attains 10% ownership.An interested shareholder is a person who owns 10% or more of the shares of the corporation.An issuing public corporation is defined as an Ohio corporation with 50 or more shareholders that has its principal place of business, principal executive offices, or substantial assets within the State of Ohio, and as to which no close corporation agreement exists.Examples of transactions regulated by the merger moratorium provisions include mergers, consolidations, voluntary dissolutions, the disposition of assets and the transfer of shares.After the three-year period, a moratorium transaction may take place provided that certain conditions are satisfied, including that: · the board of directors approves the transaction; · the transaction is approved by the holders of shares with at least two-thirds of the voting power of the corporation (or a different proportion set forth in the articles of incorporation), including at least a majority of the outstanding shares after excluding shares controlled by the interested shareholder; or · the business combination results in shareholders, other than the interested shareholder, receiving a fair price plus interest for their shares, as determined in accordance with the statute. Although the merger moratorium provisions may apply, a corporation may elect not to be covered by the merger moratorium provisions, or subsequently elect to be covered, with an appropriate amendment to its articles of incorporation.First Defiance has not opted out of the Ohio merger moratorium statute. Michigan control share acquisition statute.Chapter 7B of the Michigan Business Corporation Act provides for specified notice and informational filings and special shareholder meetings and voting procedures that may occur before or after a proposed “control share acquisition” is consummated.A control share acquisition is 43 Table of Contents defined as any acquisition of an issuer’s shares that would entitle the acquirer to exercise or direct the voting power of the issuer in the election of directors within any of the following ranges: · one-fifth or more, but less than one-third, of the voting power; · one-third or more, but less than a majority, of the voting power; or · a majority or more of the voting power. The acquirer may, but is not required to, submit to the issuer an acquiring person statement, identifying the acquirer, the number of issuer shares owned or control by the acquirer and the range of voting power under which the control share acquisition would fall and, if the control share acquisition has not occurred, describing the terms of the proposed control share acquisition, averring as to the acquirer’s financial ability to consummate the control share acquisition and stating the purpose of the acquisition, including any intended major change in the issuer’s business or corporate structure. At the next annual meeting, or at a special meeting if requested by the acquirer, the issuer’s shareholders determine the voting rights to be accorded to the shares acquired or to be acquired in the control share acquisition.Control shares acquired in a control share acquisition have the same voting rights as the shares before the control share acquisition only to the extent granted by resolution approved by a majority of the votes cast by the holders of the shares entitled to vote thereon.If consummation of the proposed control share acquisition would result in any action requiring a class or series vote, then such resolution would also require the approval by a majority of the votes cast by the holders of shares of each such class or series entitled to vote thereon. Pavilion’s bylaws additionally provide that control shares acquired in a control share acquisition, with respect to which no acquiring person statement is filed with Pavilion, are subject to redemption by Pavilion at any time within 60 days after the last acquisition of control shares.Pavilion’s bylaws also provide that after an acquiring person statement has been filed with Pavilion and the special shareholders meeting held, the control shares acquired in a control share acquisition are subject to redemption by Pavilion unless the shares are accorded full voting rights by the shareholders. The control share acquisition statute does not apply to a corporation whose articles of incorporation or bylaws so provide.Pavilion has not opted out of the application of the control share acquisition statute. Michigan merger moratorium statute.Chapter 7A of the Michigan Business Corporation Act prohibits specified business combinations between a Michigan corporation and an interested shareholder for at least five years after the interested shareholder attains 10% ownership, unless the board of directors of the issuing public corporation approves the transaction before the interested shareholder attains 10% ownership.Chapter 7A does not apply to Michigan corporations having fewer than 100 beneficial shareholders or electing not to be covered by Chapter 7A. Pavilion has opted out of Chapter 7A; however, Pavilion’s articles of incorporation contain substantially similar provisions, as discussed above in the subsection titled “Restrictions on interested shareholder business combinations”. LEGAL MATTERS Vorys, Sater, Seymour and Pease LLP has rendered an opinion that the shares of First Defiance common stock to be issued to the Pavilion shareholders in connection with the merger have been duly authorized and, if issued pursuant to the merger agreement, will be validly issued, fully paid and non-assessable under the laws of the State of Ohio.Vorys, Sater, Seymour and Pease LLP also has delivered an opinion regarding the federal income tax consequences of the merger to First Defiance, Pavilion and the Pavilion shareholders. 44 Table of Contents EXPERTS First Defiance’s consolidated financial statements included in First Defiance’s Annual Report on Form 10-K for the year ended December 31, 2006, have been audited by Crowe Chizek and Company LLC, an independent registered public accounting firm, as set forth in their reports thereon included in such Annual Report and incorporated into this document by reference.Such consolidated financial statements are incorporated herein by reference in reliance upon such report given on the authority of such firm as experts in accounting and auditing. The consolidated statements of income, changes in stockholders’ equity and cash flows of First Defiance for the year ended December 31, 2004 included in First Defiance’s Annual Report on Form 10-K for the year ended December 31, 2006 have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their report thereon, included therein, and incorporated herein by reference. Such consolidated statements of income, changes in stockholders’ equity and cash flows for the year ended December 31, 2004 are incorporated herein by reference in reliance upon such report given on the authority of such firm as experts in accounting and auditing. Pavilion’s consolidated financial statements included in Pavilion’s Annual Report on Form 10-K for the year ended December 31, 2006, have been audited by Plante & Moran, PLLC, an independent registered public accounting firm, as set forth in their report included in such Annual Report. Such consolidated financial statements are incorporated herein by reference in reliance upon such report given on the authority of such firm as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION First Defiance has filed with the Securities and Exchange Commission a Registration Statement on Form S-4 under the Securities Act for the shares of First Defiance common stock to be issued in the merger.This prospectus/proxy statement is a part of the Registration Statement on Form S-4.The rules and regulations of the Securities and Exchange Commission permit us to omit from this document information, exhibits and undertakings that are contained in the Registration Statement on Form S-4. First Defiance and Pavilion file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission.These filings are available to the public over the Internet at the Securities and Exchange Commission’s website at www.sec.gov.You may also read and copy any document First Defiance or Pavilion files with the Securities and Exchange Commission at its public reference room located at treet, N.E., Room 1580, Washington, D.C. 20549.Copies of these documents can also be obtained at prescribed rates by writing to the Public Reference Section of the Securities and Exchange Commission at treet, N.E., Room 1580, Washington, D.C. 20549 or by calling 1-800-SEC-0330 for additional information on the operation of the public reference facilities. First Defiance’s reports can also be found on First Defiance’s website at www.fdef.com, and Pavilion’s reports can also be found on Pavilion’s website at www.pavilionbancorp.com. The Securities and Exchange Commission allows First Defiance and Pavilion to “incorporate by reference” into this prospectus/proxy statement.This means that First Defiance and Pavilion can disclose important information to you by referring you to another document filed separately with the Securities and Exchange Commission.The information incorporated by reference is deemed to be part of this prospectus/proxy statement, except for any information superseded by information contained directly in this prospectus/proxy statement.This prospectus/proxy statement incorporates by reference the other documents that are listed below that First Defiance and Pavilion have previously filed with the Securities and Exchange Commission and additional documents that First Defiance and Pavilion file with the Securities and Exchange Commission between the date of this prospectus/proxy statement and the date of the special meeting of the Pavilion shareholders.We encourage you to read these documents. 45 Table of Contents First Defiance Filings (File No. 000-26850) Filing Period of Report or Date Filed Annual Report on Form 10-K Year ended December 31, 2006 Quarterly Reports on Form 10-Q Quarters ended March 31, June 30, and September 30, 2007 Current Reports on Form 8-K Filed on January 16, February 21, April 3, April 17, July 17, October 1, October 4, and October 16, 2007 The description of First Defiance common stock set forth in the Registration Statement filed with the SEC on Form 8-A on September 25, 1995, including any amendment of report filed with the SEC for the purpose of updating this description. Pavilion Filings (File No. 000-30521) Filings Period of Report or Date Filed Annual Report on Form 10-K Year ended December 31, 2006 Quarterly Report on Form 10-Q Quarters ended March 31, June 30, and September 30, 2007 Current Reports on Form 8-K Filed on February 27, March 2, March 26, April 25, May 2, July 26, August 15, October 3, October 3, October 4, November 2, November 14, and November27, 2007. The description of Pavilion’s common stock set forth in the Registration Statement on Form10 as filed with the SEC on May1, 2000, including any amendment filed with the SEC for the purpose of updating this description. You can receive the documents incorporated by reference (except for exhibits to the documents, unless the exhibits are specifically incorporated in this document by reference) without charge by calling or writing one of the following persons: First Defiance Financial Corp. 601 Clinton Street Defiance, Ohio43512-3272 Attention:John C. Wahl (419) 782-5015 Pavilion Bancorp, Inc. 135 East Maumee Street Adrian, Michigan 49221 Attention:Richard DeVries (517) 265-5144 Please request documents before February , 2008 to receive them before the Pavilion shareholders meeting.You may also obtain copies of the documents from the Securities and Exchange Commission through its website at www.sec.gov. Following the merger, First Defiance will continue to be regulated by the information, reporting and proxy statement requirements of the Securities Exchange Act of 1934, as amended. This prospectus/proxy statement is dated as of the date set forth on the cover page.You should not assume that the information contained in this prospectus/proxy statement is accurate as of any date other than that date, and 46 Table of Contents neither the mailing of this prospectus/proxy statement to you nor the issuance of First Defiance common stock in the merger shall create any implication to the contrary. 47 Table of Contents ANNEX A AGREEMENT AND PLAN OF MERGER dated as of October 2, 2007 by and between FIRST DEFIANCE FINANCIAL CORP. and PAVILION BANCORP, INC. Table of Contents TABLE OF CONTENTS Page ARTICLE ONE THE MERGER A-1 1.01. Corporate Merger A-1 1.02. Effective Time A-1 1.03. Governing Documents of the Surviving Corporation A-1 1.04. Bank Merger A-2 1.05. Structure of Combination A-2 ARTICLE TWO CONVERSION OF SHARES; SURRENDER OF CERTIFICATES A-2 2.01. Conversion of Pavilion Shares A-2 2.02. Exchange of Pavilion Certificates A-3 2.03. Anti-Dilution Provisions A-4 2.04. First Defiance Shares A-4 2.05. Tax Consequences A-5 ARTICLE THREE REPRESENTATIONS AND WARRANTIES OF PAVILION A-5 3.01. Corporate Status A-5 3.02. Capitalization of Pavilion A-6 3.03. Capitalization of Subsidiaries A-7 3.04. Corporate Proceedings A-8 3.05. Authorization A-8 3.06. Financial Statements of Pavilion A-8 3.07. SEC Filings A-8 3.08. Absence of Undisclosed Liabilities A-9 3.09. Absence of Changes A-9 3.10. Loans A-9 3.11. Allowance for Loan Losses A-9 3.12. Reports and Records A-10 3.13. Taxes A-10 3.14. Property and Title A-11 3.15. Legal Proceedings A-12 3.16. Compliance with Laws and Regulations A-12 3.17. No Conflict A-13 3.18. Brokers, Finders and Others A-13 3.19. Employment Agreements A-13 3.20. Employee Benefit Plans A-14 3.21. Insurance A-16 3.22. Governmental and Third-Party Consents and Proceedings A-16 3.23. Contracts A-16 3.24. Environmental Matters A-16 3.25. Pavilion Information A-17 3.26. CRA Compliance A-17 -i- Table of Contents 3.27. Ownership of First Defiance Shares A-18 3.28. Fairness Opinion A-18 3.29. Real Property Interest A-18 3.30. Internal Controls A-18 3.31. Knowledge A-18 ARTICLE FOUR REPRESENTATIONS AND WARRANTIES OF FIRST DEFIANCE A-18 4.01. Corporate Status A-19 4.02. Corporate Proceedings A-19 4.03. Capitalization of First Defiance A-20 4.04. Capitalization of First Federal A-20 4.05. Authorized and Effective Agreement A-21 4.06. No Conflict A-21 4.07. SEC Filings A-22 4.08. Financial Statements of First Defiance and First Federal A-22 4.09. Brokers, Finders and Others A-22 4.10. Governmental and Third-Party Proceedings A-23 4.11. Absence of Undisclosed Liabilities A-23 4.12. Absence of Changes A-23 4.13. Legal Proceedings A-23 4.14. Regulatory Matters A-24 4.15. Compliance with Laws and Regulations A-24 4.16. CRA Compliance A-24 4.17. Loans A-25 4.18. Allowance for Loan Losses A-25 ARTICLE FIVE FURTHER COVENANTS OF PAVILION A-25 5.01. Operation of Business A-25 5.02. Notification A-28 5.03. Acquisition Transactions A-29 5.04. Delivery of Information A-29 5.05. Affiliates Compliance with the Securities Act A-29 5.06. Voting Agreement A-30 5.07. Amendment of Pavilion Stock Options A-30 5.08. Pavilion Meeting A-30 5.09. Tax Matters A-30 5.10. Insurance Coverage A-31 5.11. Supplemental Assurances A-31 5.12. Subsidiaries A-31 5.13. Environmental Inspection of Property A-31 5.14. Employee Benefit Plans A-32 ARTICLE SIX FURTHER COVENANTS OF FIRST DEFIANCE A-33 6.01 Employees; Employee Benefits A-33 -ii- Table of Contents 6.02. Exchange Listing A-34 6.03. Notification A-34 6.04. Board of Directors A-34 6.05. Advisory Board A-34 6.06. Indemnification A-35 6.07. Delivery of and Access to Information A-36 6.08. Operation of Business A-37 ARTICLE SEVEN FURTHER OBLIGATIONS OF THE PARTIES A-37 7.01. Cooperative Action A-37 7.02. Press Releases A-37 7.03. Proxy/Prospectus; Registration Statement A-37 7.04. Regulatory Applications A-39 7.05. Confidentiality A-39 7.06. Non-Solicitation A-39 ARTICLE EIGHT CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES A-40 8.01. Conditions to the Obligations of First Defiance A-40 8.02. Conditions to the Obligations of Pavilion A-40 8.03. Mutual Conditions A-41 ARTICLE NINE CLOSING A-42 9.01. Closing A-42 9.02. Closing Deliveries Required of First Defiance A-42 9.03. Closing Deliveries Required of Pavilion A-43 ARTICLE TEN TERMINATION A-43 10.01. Termination A-43 10.02. Effect of Termination A-46 10.03. Termination Fee A-46 10.04. Force Majeure A-46 ARTICLE ELEVEN MISCELLANEOUS A-47 11.01. Notices A-47 11.02. Counterparts A-48 11.03. Entire Agreement A-48 11.04. Successors and Assigns A-48 11.05. Captions A-48 11.06. Governing Law A-48 11.07. Payment of Fees and Expenses A-48 11.08. Amendment A-48 11.09. Waiver A-48 -iii- Table of Contents 11.10. No Third-Party Rights A-49 11.11. Severability A-49 11.12. Non-Survival of Representations, Warranties and Covenants A-49 11.13. Materiality A-49 Exhibit A: Form of Voting Agreement -iv- Table of Contents AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of October 2, 2007, is made and entered into by and between First Defiance Financial Corp., an Ohio corporation (“First Defiance”) and Pavilion Bancorp, Inc., a Michigan corporation (“Pavilion”). W I T N E S S E T H: WHEREAS, the Boards of Directors of Pavilion and First Defiance have each determined that it is in the best interests of their respective corporations and shareholders for Pavilion to merge with and into First Defiance (the “Corporate Merger”) followed by the merger of Bank of Lenawee (“Lenawee”) with First Federal Bank of the Midwest (“First Federal”) (the “Bank Merger”); and WHEREAS, the Boards of Directors of Pavilion and First Defiance have each approved this Agreement and the consummation of the transactions contemplated hereby; NOW, THEREFORE, in consideration of the premises and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, First Defiance, and Pavilion, intending to be legally bound hereby, agree as follows: ARTICLE ONE THE MERGER 1.01.Corporate Merger. Upon the terms and subject to the conditions of this Agreement, at the Effective Time (as defined in Section1.02), Pavilion shall merge with and into First Defiance in accordance with the Ohio General Corporation Law (the “OGCL”) and the Michigan Business Corporation Act (the “MBCA”).First Defiance shall be the continuing and surviving corporation in the Corporate Merger, shall continue to exist under the laws of the State of Ohio, and shall be the only one of First Defiance and Pavilion to continue its separate corporate existence after the Effective Time.As used in this Agreement, the term “Surviving Corporation” refers to First Defiance immediately after the Effective Time.As a result of the Corporate Merger, each of the common shares, without par value, of Pavilion (the “Pavilion Shares”), which is issued and outstanding at the Effective Time shall be converted or cancelled in the manner provided in Article Two. 1.02. Effective Time.
